
	
		112th CONGRESS
		2d Session
		S. 1789
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To improve, sustain, and transform the
		  United States Postal Service.
	
	
		1.Short titleThis Act may be cited as the
			 21st Century Postal Service Act of
			 2012.
		2.Table of contentsThe table of contents for this Act is as
			 follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Definitions.
				TITLE I—Postal workforce matters
				Sec. 101. Treatment of postal funding surplus for Federal
				Employees Retirement System.
				Sec. 102. Incentives for voluntary separation.
				Sec. 103. Restructuring of payments for retiree health
				benefits.
				Sec. 104. Postal Service Health
				Benefits Program.
				Sec. 105. Medicare Educational Program for Postal Service
				Employees and Retirees.
				Sec. 106. Arbitration; labor disputes.
				Sec. 107. Retirement reporting.
				Sec. 108. Executive compensation.
				TITLE II—Postal services and operations
				Sec. 201. Maintenance of delivery service
				standards.
				Sec. 202. Preserving mail processing capacity.
				Sec. 203. Establishment of retail service
				standards.
				Sec. 204. Expanded retail access.
				Sec. 205. Preserving community post offices.
				Sec. 206. Area and district office structure.
				Sec. 207. Limitations on changes to mail delivery
				schedule.
				Sec. 208. Time limits for consideration of service
				changes.
				Sec. 209. Public procedures for significant changes to mailing
				specifications.
				Sec. 210. Nonpostal products and services.
				Sec. 211. Chief Innovation Officer; innovation
				strategy.
				Sec. 212. Strategic Advisory Commission on Postal Service
				Solvency and Innovation.
				Sec. 213. Citizen's service protection advocates.
				Sec. 214. Capitol Complex post offices.
				TITLE III—Federal Employees’ Compensation Act
				Sec. 301. Short title; references.
				Sec. 302. Federal workers compensation reforms for
				retirement-age employees.
				Sec. 303. Augmented compensation for dependents.
				Sec. 304. Schedule compensation payments.
				Sec. 305. Vocational rehabilitation.
				Sec. 306. Reporting requirements.
				Sec. 307. Disability management review; independent medical
				examinations.
				Sec. 308. Waiting period.
				Sec. 309. Election of benefits.
				Sec. 310. Sanction for noncooperation with field
				nurses.
				Sec. 311. Subrogation of continuation of pay.
				Sec. 312. Integrity and compliance.
				Sec. 313. Amount of compensation.
				Sec. 314. Terrorism injuries; zones of armed
				conflict.
				Sec. 315. Technical and conforming amendments.
				Sec. 316. Regulations.
				Sec. 317. Effective date.
				TITLE IV—Other matters
				Sec. 401. Solvency plan.
				Sec. 402. Postal rates.
				Sec. 403. Co-location with Federal agencies.
				Sec. 404. Cooperation with State and local governments;
				intra-Service agreements.
				Sec. 405. Shipping of wine, beer, and distilled
				spirits.
				Sec. 406. Annual report on United States mailing
				industry.
				Sec. 407. Use of negotiated service agreements.
				Sec. 408. Contract disputes.
				Sec. 409. Contracting provisions.
				Sec. 410. Executive compensation.
				Sec. 411. Sense of the Senate.
				TITLE V—Miscellaneous
				Sec. 501. Government sponsored conferences.
			
		3.DefinitionsIn this Act, the following definitions shall
			 apply:
			(1)CommissionThe term Commission means the
			 Postal Regulatory Commission.
			(2)Postal
			 serviceThe term Postal
			 Service means the United States Postal Service.
			IPostal workforce matters
			101.Treatment of postal funding surplus for
			 Federal Employees Retirement SystemSection 8423(b) of title 5, United States
			 Code, is amended—
				(1)by redesignating paragraph (5) as paragraph
			 (6); and
				(2)by inserting after paragraph (4) the
			 following:
					
						(5)(A)In this paragraph, the term postal
				funding surplus means the amount by which the amount computed under
				paragraph (1)(B) is less than zero.
							(B)(i)Beginning with fiscal year 2011, for each
				fiscal year in which the amount computed under paragraph (1)(B) is less than
				zero, upon request of the Postmaster General, the Director shall transfer to
				the United States Postal Service from the Fund an amount equal to the postal
				funding surplus for that fiscal year for use in accordance with this
				paragraph.
								(ii)The Office shall calculate the amount under
				paragraph (1)(B) for a fiscal year by not later than June 15 after the close of
				the fiscal year, and shall transfer any postal funding surplus to the United
				States Postal Service within 10 days after a request by the Postmaster
				General.
								(C)For each of fiscal years 2011, 2012, 2013,
				and 2014 if the amount computed under paragraph (1)(B) is less than zero, a
				portion of the postal funding surplus for the fiscal year shall be used by the
				United States Postal Service for the cost of providing incentives for voluntary
				separation, in accordance with section 102 of the 21st Century Postal Service
				Act of 2012 and sections 8332(p) and 8411(m) of this title, to employees of the
				United States Postal Service who voluntarily separate from service before
				October 1, 2015.
							(D)Any postal funding surplus for a fiscal
				year not expended under subparagraph (C) may be used by the United States
				Postal Service for the purposes of—
								(i)repaying any obligation issued under
				section 2005 of title 39; or
								(ii)making required payments to—
									(I)the Employees’ Compensation Fund
				established under section 8147;
									(II)the Postal Service Retiree Health Benefits
				Fund established under section 8909a;
									(III)the Employees Health Benefits Fund
				established under section 8909; or
									(IV)the Civil Service Retirement and Disability
				Fund.
									.
				102.Incentives for voluntary
			 separation
				(a)Voluntary separation incentive
			 paymentsThe Postal Service
			 may provide voluntary separation incentive payments to employees of the Postal
			 Service who voluntarily separate from service before October 1, 2015 (including
			 payments to employees who retire under section 8336(d)(2) or 8414(b)(1)(B) of
			 title 5, United States Code, before October 1, 2015), which may not exceed the
			 maximum amount provided under section 3523(b)(3)(B) of title 5, United States
			 Code, for any employee.
				(b)Additional service credit
					(1)Civil service retirement
			 systemSection 8332 of title
			 5, United States Code, is amended by adding at the end the following:
						
							(p)(1)(A)For an employee of the United States Postal
				Service who is covered under this subchapter and voluntarily separates from
				service before October 1, 2015, the Office, if so directed by the United States
				Postal Service, shall add not more than 1 year to the total creditable service
				of the employee for purposes of determining entitlement to and computing the
				amount of an annuity under this subchapter (except for a disability annuity
				under section 8337).
									(B)An employee who receives additional
				creditable service under this paragraph may not receive a voluntary separation
				incentive payment from the United States Postal Service.
									(2)The United States Postal Service shall
				ensure that the average actuarial present value of the additional liability of
				the United States Postal Service to the Fund resulting from additional
				creditable service provided under paragraph (1) or section 8411(m)(1) is not
				more than $25,000 per employee provided additional creditable service under
				paragraph (1) or section 8411(m)(1).
								(3)(A)Subject to subparagraph (B), and
				notwithstanding any other provision of law, no deduction, deposit, or
				contribution shall be required for service credited under this
				subsection.
									(B)The actuarial present value of the
				additional liability of the United States Postal Service to the Fund resulting
				from this subsection shall be included in the amount calculated under section
				8348(h)(1)(A).
									.
					(2)Federal Employees Retirement
			 SystemSection 8411 of title
			 5, United States Code, is amended by adding at the end the following:
						
							(m)(1)(A)For an employee of the United States Postal
				Service who is covered under this chapter and voluntarily separates from
				service before October 1, 2015, the Office, if so directed by the United States
				Postal Service, shall add not more than 2 years to the total creditable service
				of the employee for purposes of determining entitlement to and computing the
				amount of an annuity under this chapter (except for a disability annuity under
				subchapter V of that chapter).
									(B)An employee who receives additional
				creditable service under this paragraph may not receive a voluntary separation
				incentive payment from the United States Postal Service.
									(2)The United States Postal Service shall
				ensure that the average actuarial present value of the additional liability of
				the United States Postal Service to the Fund resulting from additional
				creditable service provided under paragraph (1) or section 8332(p)(1) is not
				more than $25,000 per employee provided additional creditable service under
				paragraph (1) or section 8332(p)(1).
								(3)(A)Subject to subparagraph (B), and
				notwithstanding any other provision of law, no deduction, deposit, or
				contribution shall be required for service credited under this
				subsection.
									(B)The actuarial present value of the
				additional liability of the United States Postal Service to the Fund resulting
				from this subsection shall be included in the amount calculated under section
				8423(b)(1)(B).
									.
					(c)Goals
					(1)In generalThe Postal Service shall offer incentives
			 for voluntary separation under this section and the amendments made by this
			 section as a means of ensuring that the size and cost of the workforce of the
			 Postal Service is appropriate to the work required of the Postal Service,
			 including consideration of—
						(A)the closure and consolidation of postal
			 facilities;
						(B)the ability to operate existing postal
			 facilities more efficiently, including by reducing the size or scope of
			 operations of postal facilities in lieu of closing postal facilities;
			 and
						(C)the number of employees eligible, or
			 projected in the near-term to be eligible, for retirement, including early
			 retirement.
						(2)Percentage goalThe Postal Service shall offer incentives
			 for voluntary separation under this section to a sufficient number of employees
			 as would reasonably be expected to lead to an 18 percent reduction in the total
			 number of career employees of the Postal Service by the end of fiscal year
			 2015.
					(3)DefinitionIn this subsection, the term career
			 employee of the Postal Service means an employee of the Postal
			 Service—
						(A)whose appointment is not for a limited
			 period; and
						(B)who is eligible for benefits, including
			 retirement coverage under chapter 83 or 84 of title 5, United States
			 Code.
						(d)FundingThe Postal Service shall carry out
			 subsection (a) and sections 8332(p) and 8411(m) of title 5, United States Code,
			 as added by subsection (b) of this section, using funds made available under
			 section 8423(b)(5)(C) of title 5, United States Code, as amended by section 101
			 of this Act.
				103.Restructuring of payments for retiree
			 health benefits
				(a)ContributionsSection 8906(g)(2)(A) of title 5, United
			 States Code, is amended by striking through September 30, 2016, be paid
			 by the United States Postal Service, and thereafter shall and inserting
			 after the date of enactment of the 21st Century Postal Service Act of
			 2012.
				(b)Postal Service Retiree Health Benefits
			 FundSection 8909a of title
			 5, United States Code, is amended—
					(1)in subsection (d)—
						(A)by striking paragraph (2) and inserting the
			 following:
							
								(2)(A)Not later than 180 days after the date of
				enactment of the 21st Century Postal Service
				Act of 2012, or March 31, 2013, whichever is later, the Office
				shall compute, and by June 30 of each succeeding year, the Office shall
				recompute, a schedule including a series of annual installments which provide
				for the liquidation of the amount described under subparagraph (B) (regardless
				of whether the amount is a liability or surplus) by September 30, 2052, or
				within 15 years, whichever is later, including interest at the rate used in the
				computations under this subsection.
									(B)The amount described in this subparagraph
				is the amount, as of the date on which the applicable computation or
				recomputation under subparagraph (A) is made, that is equal to the difference
				between—
										(i)80
				percent of the Postal Service actuarial liability as of September 30 of the
				most recently ended fiscal year; and
										(ii)the value of the assets of the Postal
				Retiree Health Benefits Fund as of September 30 of the most recently ended
				fiscal
				year.
										.
						(B)in paragraph (3)—
							(i)in subparagraph (A)—
								(I)in clause (iii), by adding
			 and at the end;
								(II)in clause (iv), by striking the semicolon
			 at the end and inserting a period; and
								(III)by striking clauses (v) through (x);
			 and
								(ii)in subparagraph (B), by striking
			 2017 and inserting 2013;
							(C)by amending paragraph (4) to read as
			 follows:
							
								(4)Computations under this subsection shall be
				based on—
									(A)economic and actuarial methods and
				assumptions consistent with the methods and assumptions used in determining the
				Postal surplus or supplemental liability under section 8348(h); and
									(B)any other methods and assumptions,
				including a health care cost trend rate, that the Director of the Office
				determines to be appropriate.
									;
				and
						(D)by adding at the end the following:
							
								(7)In this subsection, the term Postal
				Service actuarial liability means the difference between—
									(A)the net present value of future payments
				required under section 8906(g)(2)(A) for current and future United States
				Postal Service annuitants; and
									(B)the net present value as computed under
				paragraph (1) attributable to the future service of United States Postal
				Service employees.
									;
				and
						(2)by adding at the end the following:
						
							(e)Subsections (a) through (d) of this section
				shall be subject to section 104 of the 21st
				Century Postal Service Act of
				2012.
							.
					104.Postal Service
			 Health Benefits Program
				(a)DefinitionsIn
			 this section—
					(1)the term
			 covered employee means an officer or employee of the Postal
			 Service who is—
						(A)represented by a
			 bargaining representative recognized under section 1203 of title 39, United
			 States Code; or
						(B)a member of the
			 Postal Career Executive Service;
						(2)the term
			 Federal Employee Health Benefits Program means the health benefits
			 program under chapter 89 of title 5, United States Code;
					(3)the term
			 participants means—
						(A)covered
			 employees; and
						(B)officers and
			 employees of the Postal Service who are not covered employees and who elect to
			 participate in the Postal Service Health Benefits Program; and
						(4)the term
			 Postal Service Health Benefits Program means the health benefits
			 program that may be agreed to under subsection (b)(1).
					(b)Collective
			 bargaining
					(1)In
			 generalConsistent with section 1005(f) of title 39, United
			 States Code, the Postal Service may negotiate jointly with all bargaining
			 representatives recognized under section 1203 of title 39, United States Code,
			 and enter into a joint collective bargaining agreement with those bargaining
			 representatives to establish the Postal Service Health Benefits Program that
			 satisfies the conditions under subsection (c). The Postal Service and the
			 bargaining representatives shall negotiate in consultation with the Director of
			 the Office of Personnel Management.
					(2)Consultation
			 with supervisory and managerial personnelIn the course of
			 negotiations under paragraph (1), the Postal Service shall consult with each of
			 the organizations of supervisory and other managerial personnel that are
			 recognized under section 1004 of title 39, United States Code, concerning the
			 views of the personnel represented by each of those organizations.
					(3)Arbitration
			 limitationNotwithstanding chapter 12 of title 39, United States
			 Code, there shall not be arbitration of any dispute in the negotiations under
			 this subsection.
					(4)Time
			 limitationThe authority under this subsection shall extend until
			 September 30, 2012.
					(c)Postal Service
			 Health Benefits ProgramThe Postal Service Health Benefits
			 Program—
					(1)shall—
						(A)be available for
			 participation by all covered employees;
						(B)be available for
			 participation by any officer or employee of the Postal Service who is not a
			 covered employee, at the option solely of that officer or employee;
						(C)provide coverage
			 that is actuarially equivalent to the types of plans available under the
			 Federal Employee Health Benefits Program, as determined by the Director of the
			 Office of Personnel Management;
						(D)be administered
			 in a manner determined in a joint agreement reached under subsection (b);
			 and
						(E)provide for
			 transition of coverage under the Federal Employee Health Benefits Program of
			 all participants to coverage under the Postal Service Health Benefits Program
			 on January 1, 2013;
						(2)may provide
			 dental benefits; and
					(3)may provide
			 vision benefits.
					(d)Agreement and
			 implementationIf a joint agreement is reached under subsection
			 (b)—
					(1)the Postal
			 Service shall implement the Postal Service Health Benefits Program;
					(2)the Postal
			 Service Health Benefits Program shall constitute an agreement between the
			 collective bargaining representatives and the Postal Service for purposes of
			 section 1005(f) of title 39, United States Code; and
					(3)participants may
			 not participate as employees in the Federal Employees Health Benefits
			 Program.
					(e)Government
			 planThe Postal Service Health Benefits Program shall be a
			 government plan as that term is defined under section 3(32) of Employee
			 Retirement Income Security Act of 1974 (29 U.S.C. 1002(32)).
				(f)ReportNot
			 later than June 30, 2013, the Postal Service shall submit a report to the
			 Committee on Homeland Security and Governmental Affairs of the Senate and the
			 Committee on Oversight and Government Reform of the House of Representatives
			 that—
					(1)reports on the
			 implementation of this section; and
					(2)requests any
			 additional statutory authority that the Postal Service determines is necessary
			 to carry out the purposes of this section.
					(g)Rule of
			 constructionNothing in this section shall be construed as an
			 endorsement by Congress for withdrawing officers and employees of the Postal
			 Service from the Federal Employee Health Benefits Program.
				105.Medicare
			 Educational Program for Postal Service Employees and Retirees
				(a)Educational
			 programThe Postmaster General, in consultation with the Director
			 of the Office of Personnel Management and the Administrator of the Centers for
			 Medicare & Medicaid Services, shall develop an educational program for
			 Postal Service employees and annuitants who may be eligible to enroll in the
			 Medicare program for hospital insurance benefits under part A of title XVIII of
			 the Social Security Act (42 U.S.C. 1395c et seq.) (commonly known as
			 Medicare Part A) and the Medicare program for supplementary
			 medical insurance benefits under part B of title XVIII of the Social Security
			 Act (42 U.S.C. 1395j et seq.) (commonly known as Medicare Part
			 B), the objective of which shall be to educate employees and annuitants
			 on how Medicare benefits interact with and can supplement the benefits of the
			 employee or annuitant under the Federal Employees Health Benefit
			 Program.
				(b)Rule of
			 constructionNothing in this section may be construed to
			 authorize the Postal Service to require a Postal Service employee or annuitant
			 (as defined in subsection (c)) to enroll in Medicare.
				(c)Definition of
			 Postal service employee or annuitantIn this section, the term
			 Postal Service employee or annuitant means an individual who
			 is—
					(1)an employee of
			 the Postal Service; or
					(2)an annuitant
			 covered under chapter 89 of title 5, United States Code, whose Government
			 contribution is paid by the Postal Service under section 8906(g)(2) of such
			 title.
					106.Arbitration; labor disputesSection 1207(c) of title 39, United States
			 Code, is amended—
				(1)in paragraph (2)—
					(A)by inserting (A) after
			 (2);
					(B)by striking the last sentence and inserting
			 The arbitration board shall render a decision not later than 45 days
			 after the date of its appointment.; and
					(C)by adding at the end the following:
						
							(B)In rendering a decision under this
				paragraph, the arbitration board shall consider such relevant factors as the
				financial condition of the Postal
				Service.
							;
				and
					(2)by adding at the end the following:
					
						(4)Nothing in this section may be construed to
				limit the relevant factors that the arbitration board may take into
				consideration in rendering a decision under paragraph
				(2).
						.
				107.Retirement
			 reporting
				(a)Timeliness and
			 pending applicationsNot
			 later than 60 days after the date of enactment of this Act, and every month
			 thereafter, the Director of the Office of Personnel Management shall submit to
			 Congress, the Comptroller General of the United States, and issue publicly
			 (including on the website of the Office of Personnel Management) a report
			 that—
					(1)evaluates the
			 timeliness, completeness, and accuracy of information submitted by the Postal
			 Service relating to employees of the Postal Service who are retiring, as
			 compared with such information submitted by agencies (as defined under section
			 551 of title 5, United States Code); and
					(2)includes—
						(A)the total number
			 of applications for retirement benefits for employees of the Postal Service
			 that are pending action by the Office of Personnel Management; and
						(B)the number of
			 months each such application has been pending.
						(b)Electronic data
			 timetable
					(1)In
			 generalNot later than 60 days after the date of enactment of
			 this Act, the Office of Personnel Management shall submit to Congress and the
			 Comptroller General of the United States a timetable for completion of each
			 component of a retirement systems modernization project of the Office of
			 Personnel Management, including all data elements required for accurate
			 completion of adjudication and the date by which electronic transmission of all
			 personnel data to the Office of Personnel Management by the Postal Service
			 shall commence.
					(2)Timetable
			 considerationsIn providing a timetable for the commencing of the
			 electronic transmission of all personnel data by the Postal Service under
			 paragraph (1), the Office of Personnel Management shall consider the milestones
			 established by other payroll processors participating in the retirement systems
			 modernization project of the Office of Personnel Management.
					108.Executive
			 compensation
				(a)Limitations on
			 compensationSection 1003 of title 39, United States Code, is
			 amended—
					(1)in subsection
			 (a), by striking the last sentence; and
					(2)by adding at the
			 end the following:
						
							(e)Limitations on
				compensation
								(1)Rates of basic
				pay
									(A)In
				generalSubject to subparagraph (B), an officer or employee of
				the Postal Service may not be paid at a rate of basic pay that exceeds the rate
				of basic pay for level II of the Executive Schedule under section 5313 of title
				5.
									(B)Very senior
				executivesNot more than 6 officers or employees of the Postal
				Service that are in very senior executive positions, as determined by the Board
				of Governors, may be paid at a rate of basic pay that does not exceed the rate
				of basic pay for level I of the Executive Schedule under section 5312 of title
				5.
									(2)BenefitsFor
				any fiscal year, an officer or employee of the Postal Service who is in a
				critical senior executive or equivalent position, as designated under section
				3686(c), may not receive fringe benefits (within the meaning given that term
				under section 1005(f)) that are greater than the fringe benefits received by
				supervisory and other managerial personnel who are not subject to
				collective-bargaining agreements under chapter
				12.
								.
					(b)Limitation on
			 bonus authoritySection 3686 of title 39, United States Code, is
			 amended—
					(1)in subsection
			 (a), by striking The Postal Service and inserting Subject
			 to subsection (f), the Postal Service; and
					(2)by adding at the
			 end the following:
						
							(f)Limitation on
				bonus authority
								(1)DefinitionIn
				this subsection, the term covered year means the fiscal year
				following a fiscal year relating to which the Office of Management and Budget
				determines the Postal Service has not implemented the measures needed to
				achieve long-term solvency, as defined in section 208(e) of the
				21st Century Postal Service Act of
				2012.
								(2)LimitationThe
				Postal Service may not provide a bonus or other reward under this section to an
				officer or employee of the Postal service in a critical senior executive or
				equivalent position, as designated under subsection (c), during a covered
				year.
								.
					(c)Effective date;
			 applicabilityThe amendments made by subsections (a) and (b)
			 shall—
					(1)take effect on
			 the date of enactment of this Act; and
					(2)apply to any
			 contract entered or modified by the Postal Service on or after the date of
			 enactment of this Act.
					(d)SunsetEffective
			 2 years after the date of enactment of this Act—
					(1)section 1003 of
			 title 39, United States Code, is amended—
						(A)in subsection
			 (a), by adding at the end the following: No officer or employee shall be
			 paid compensation at a rate in excess of the rate for level I of the Executive
			 Schedule under section 5312 of title 5.; and
						(B)by striking
			 subsection (e); and
						(2)section 3686 of
			 title 39, United States Code, is amended—
						(A)in subsection
			 (a), by striking Subject to subsection (f), the Postal Service
			 and inserting The Postal Service; and
						(B)by striking
			 subsection (f).
						IIPostal services and operations
			201.Maintenance of delivery service
			 standards
				(a)DefinitionsFor purposes of this section—
					(1)the term plant service area
			 means the geographic area served by a single sectional center facility, or a
			 corresponding successor facility, as designated by the Postal Service;
			 and
					(2)the term continental United
			 States means the 48 contiguous States and the District of
			 Columbia.
					(b)Interim maintenance of
			 standardsDuring the 3-year
			 period beginning on the date of enactment of this Act, the Postal
			 Service—
					(1)shall maintain the service standards
			 described in subsection (c);
					(2)may not establish a new or revised service
			 standard for market-dominant products under section 3691 of title 39, United
			 States Code, that is inconsistent with the requirements under subsection (c);
			 and
					(3)shall include in any new or revised
			 overnight service standard established for market-dominant products under
			 section 3691 of title 39, United States Code, a policy on changes to critical
			 entry times at post offices and business mail entry units that ensures that any
			 such changes maintain meaningful access to the services provided under the
			 service standard required to be maintained under subsection (c).
					(c)Service standards
					(1)Overnight standard for first-class mail and
			 periodicals
						(A)In generalExcept as provided in subparagraph (B), the
			 Postal Service shall maintain an overnight service standard that provides
			 overnight service for first-class mail and periodicals that—
							(i)originate and destinate in the same plant
			 service area; and
							(ii)enter the mails before the critical entry
			 time established and published by the Postal Service.
							(B)Areas outside the continental United
			 StatesThe requirements of
			 subparagraph (A) shall not apply to areas outside the continental United
			 States—
							(i)in the case of mail that originates or
			 destinates in a territory or possession of the United States that is part of a
			 plant service area having a sectional center facility that—
								(I)is not located in the territory or
			 possession; and
								(II)was not located in the territory or
			 possession on January 1, 2012; and
								(ii)in the case of mail not described in clause
			 (i), except to the extent that the requirements are consistent with the service
			 standards under part 121 of title 39, Code of Federal Regulations, as in effect
			 on January 1, 2012.
							(2)Two-day delivery for first-class
			 mailThe Postal Service shall
			 maintain a service standard that provides that first-class mail not delivered
			 overnight will be delivered within 2 delivery days, to the maximum extent
			 feasible using the network of postal facilities maintained to meet the
			 requirements under paragraph (1).
					(3)Maximum delivery time for first-class
			 mail
						(A)In generalThe Postal Service shall maintain a service
			 standard that provides that first-class mail will be delivered—
							(i)within a maximum of 3 delivery days, for
			 mail that originates and destinates within the continental United States;
			 and
							(ii)within a maximum period of time consistent
			 with service standards under part 121 of title 39, Code of Federal Regulations,
			 as in effect on January 1, 2012, for mail originating or destinating outside
			 the continental United States.
							(B)RevisionsNotwithstanding subparagraph (A)(ii), the
			 Postal Service may revise the service standards under part 121 of title 39,
			 Code of Federal Regulations for mail described in subparagraph (A)(ii) to take
			 into account transportation conditions (including the availability of
			 transportation) or other circumstances outside the control of the Postal
			 Service.
						202.Preserving mail processing
			 capacity
				(a)Closing or
			 consolidating certain postal facilitiesSection 404 of title 39,
			 United States Code, is amended by adding after subsection (e) the
			 following:
					
						(f)Closing or consolidation of certain postal
				facilities
							(1)Postal facilityIn this subsection, the term postal
				facility—
								(A)means any Postal Service facility that is
				primarily involved in the preparation, dispatch, or other physical processing
				of mail; and
								(B)does not include—
									(i)any post office, station, or branch;
				or
									(ii)any facility used only for administrative
				functions.
									(2)Area mail processing study
								(A)New area mail processing
				studiesAfter the date of
				enactment of this subsection, before making a determination under subsection
				(a)(3) as to the necessity for the closing or consolidation of any postal
				facility, the Postal Service shall—
									(i)conduct an area
				mail processing study relating to that postal facility that includes—
										(I)a plan to reduce
				the capacity of the postal facility, but not close the postal facility;
				and
										(II)consideration of
				the effect of the closure or consolidation of the postal facility on the
				ability of individuals served by the postal facility to vote by mail and the
				ability of the Postal Service to timely deliver ballots by mail in accordance
				with the deadline to return ballots established under applicable State
				law;
										(ii)publish the study on the Postal Service
				website; and
									(iii)publish a notice that the study is complete
				and available to the public, including on the Postal Service website.
									(B)Completed or ongoing area mail processing
				studies
									(i)In generalIn the case of a postal facility described
				in clause (ii), the Postal Service shall—
										(I)consider a plan to reduce the capacity of
				the postal facility without closing the postal facility;
										(II)consider the
				effect of the closure or consolidation of the postal facility on the ability of
				individuals served by the postal facility to vote by mail and the ability of
				the Postal Service to timely deliver ballots by mail in accordance with the
				deadline to return ballots established under applicable State law; and
										(III)publish the
				results of the consideration under subclause (I) with or as an amendment to the
				area mail processing study relating to the postal facility.
										(ii)Postal facilitiesA postal facility described in this clause
				is a postal facility for which, on or before the date of enactment of this
				subsection—
										(I)an area mail processing study that does not
				include a plan to reduce the capacity of the postal facility without closing
				the postal facility or consideration of the effect of the closure or
				consolidation of the postal facility on the ability of individuals served by
				the postal facility to vote by mail and the ability of the Postal Service to
				timely deliver ballots by mail in accordance with the deadline to return
				ballots established under applicable State law has been completed;
										(II)an area mail processing study is in
				progress; or
										(III)a determination as to the necessity for the
				closing or consolidation of the postal facility has not been made.
										(3)Notice, public comment, and public
				hearingIf the Postal Service
				makes a determination under subsection (a)(3) to close or consolidate a postal
				facility, the Postal Service shall—
								(A)provide notice of the determination
				to—
									(i)Congress;
									(ii)the Postal Regulatory Commission;
				and
									(iii)the chief executive of each State whose
				residents are served by the postal facility, to allow the chief executive to
				appoint a citizen’s service protection advocate under section 417;
									(B)provide adequate public notice of the
				intention of the Postal Service to close or consolidate the postal
				facility;
								(C)ensure that interested persons have an
				opportunity to submit public comments during a 45-day period after the notice
				of intention is provided under subparagraph (B);
								(D)before the 45-day period described in
				subparagraph (C), provide for public notice of that opportunity by—
									(i)publication on the Postal Service
				website;
									(ii)posting at the affected postal facility;
				and
									(iii)advertising the date and location of the
				public community meeting under subparagraph (E); and
									(E)during the 45-day period described in
				subparagraph (C), conduct a public community meeting that provides an
				opportunity for public comments to be submitted verbally or in writing.
								(4)Further considerationsNot earlier than 30 days after the end of
				the 45-day period for public comment under paragraph (3), the Postal Service,
				in making a determination to close or consolidate a postal facility, shall
				consider—
								(A)the views presented by interested persons
				under paragraph (3);
								(B)the effect of the closing or consolidation
				on the affected community, including any disproportionate impact the closing or
				consolidation may have on a State, region, or locality;
								(C)the effect of the closing or consolidation
				on the travel times and distances for affected customers to access services
				under the proposed closing or consolidation;
								(D)the effect of the closing or consolidation
				on delivery times for all classes of mail;
								(E)any characteristics of certain geographical
				areas, such as remoteness, broadband internet availability, and weather-related
				obstacles to using alternative facilities, that may result in the closing or
				consolidation having a unique effect;
								(F)the effect of the closing or consolidation
				on small businesses in the area, including shipping and communications with
				customers and suppliers and the corresponding impact on revenues, operations,
				and growth; and
								(G)any other factor the Postal Service
				determines is necessary.
								(5)Justification statementBefore the date on which the Postal Service
				closes or consolidates a postal facility, the Postal Service shall post on the
				Postal Service website a closing or consolidation justification statement that
				includes—
								(A)a response to all public comments received
				with respect to the considerations described under paragraph (4);
								(B)a description of the considerations made by
				the Postal Service under paragraph (4); and
								(C)the actions that will be taken by the
				Postal Service to mitigate any negative effects identified under paragraph
				(4).
								(6)Closing or consolidation of postal
				facilities
								(A)In generalNot earlier than the 15 days after posting
				the final determination and the justification statement under paragraph (5)
				with respect to a postal facility, the Postal Service may close or consolidate
				the postal facility.
								(B)Alternative intake of mailIf the Postal Service closes or
				consolidates a postal facility under subparagraph (A), the Postal Service shall
				make reasonable efforts to ensure continued mail receipt from customers of the
				closed or consolidated postal facility at the same location or at another
				appropriate location in close geographic proximity to the closed or
				consolidated postal facility.
								(C)Limitations
									(i)In
				generalExcept as provided in clause (ii), during the 3-year
				period beginning on the date of enactment of the
				21st Century Postal Service Act of
				2012, the Postal Service may not close or consolidate a postal
				facility if—
										(I)the closing or
				consolidation prevents the Postal Service from maintaining service standards as
				required under section 201 of the 21st
				Century Postal Service Act of 2012; or
										(II)the Postal
				Service—
											(aa)did not close or
				consolidate the postal facility before May 15, 2012; and
											(bb)conducted an
				area mail processing study with respect to the postal facility after January 1,
				2006 that—
												(AA)was terminated;
				or
												(BB)concluded that
				no significant cost savings or efficiencies would result from closing or
				consolidating the postal facility.
												(ii)ExceptionClause
				(i) shall not apply with respect to a postal facility described in clause
				(i)(II) for which—
										(I)an audit under
				clause (iii) concludes that the mail volume and operations of the facility have
				changed since the date of termination or completion of an area mail processing
				study described in clause (i)(II)(bb) to such an extent that the study is no
				longer valid; and
										(II)an area mail
				processing study completed under this subsection concludes that the closing or
				consolidation or the postal facility is justified, taking into consideration
				the savings to the Postal Service and the impact of the closing or
				consolidation on postal customers.
										(iii)Audit by
				Inspector General
										(I)In
				generalUpon the written request of the Postmaster General, the
				Inspector General shall conduct an audit of the mail volume and operations of a
				postal facility.
										(II)CompletionNot
				later than 90 days after the date on which the Inspector General receives a
				request under subclause (I), the Inspector General shall submit to the
				Postmaster General and the Postal Regulatory Commission a report containing the
				conclusions of the audit under subclause (I).
										(7)Review by Postal Regulatory
				CommissionIn accordance with
				section 3662—
								(A)an interested person may lodge a complaint
				with the Postal Regulatory Commission if the person believes that the closure
				or consolidation of a postal facility is not in conformance with applicable
				service standards, including the service standards established under section
				201 of the 21st Century Postal Service Act of
				2012, or with the requirements of section 417 of this
				title;
								(B)if a complaint
				described in subparagraph (A) is lodged relating to the closure or
				consolidation of a postal facility, upon request by the person lodging the
				complaint, the Postal Regulatory Commission shall determine whether—
									(i)the area mail
				processing study relating to the postal facility used an appropriate
				methodology; and
									(ii)the cost savings
				identified in the area mail processing study relating to the postal facility
				are accurate;
									(C)the Postal
				Regulatory Commission may direct the Postal Service to conduct another area
				mail processing study or direct the Postal Service to take action as described
				under subparagraph (D) if the Postal Regulatory Commission determines
				that—
									(i)the area mail
				processing study relating to the postal facility used an inappropriate
				methodology; or
									(ii)the cost savings
				identified in the area mail processing study relating to the postal facility
				are inaccurate; and
									(D)if the Postal Regulatory Commission finds a
				complaint lodged by an interested person to be justified, the Commission shall
				order the Postal Service to take appropriate action to achieve compliance with
				applicable service standards, including the service standards established under
				section 201 of the 21st Century Postal
				Service Act of 2012, or with the requirements of section 417 of
				this title, or to remedy the effects of any noncompliance.
								(8)Postal Service websiteFor purposes of any notice required to be
				published on the Postal Service website under this subsection, the Postal
				Service shall ensure that the Postal Service website—
								(A)is updated routinely; and
								(B)provides any person, at the option of the
				person, the opportunity to receive relevant updates by electronic mail.
								(9)Protection of certain
				informationNothing in this
				subsection may be construed to require the Postal Service to disclose—
								(A)any proprietary data, including any
				reference or citation to proprietary data; or
								(B)any information relating to the security of
				a postal
				facility.
								.
				(b)Complaints
			 relating to closing or consolidation of postal facilitiesSection
			 3662 of title 39, United States Code, is amended—
					(1)in subsection
			 (b), by adding at the end the following:
						
							(3)Suspension of
				effectiveness of determination to close or consolidate postal
				facilitiesThe Postal Regulatory Commission shall suspend the
				effectiveness of a determination by the Postal Service to close or consolidate
				a postal facility until the disposition of any complaint challenging the
				closing or consolidation on the basis that the closing or consolidation
				is—
								(A)not in
				conformance with service standards issued under section 3691, including the
				service standards required to be maintained under section 201 of the 21st
				Century Postal Service Act of 2012; or
								(B)unsupported by
				evidence on the record that substantial economic savings are likely to be
				achieved as a result of the closing or
				consolidation.
								;
				and
					(2)in subsection
			 (c), by inserting ordering the Postal Service to keep a postal facility
			 open, after loss-making products,.
					203.Establishment of retail service
			 standards
				(a)DefinitionIn this section, the term retail
			 postal service means service that allows a postal customer to—
					(1)purchase postage;
					(2)enter packages into the mail; and
					(3)procure other services offered by the
			 Postal Service.
					(b)Establishment of retail service
			 standardsNot later than 6
			 months after the date of enactment of this Act, the Postal Service shall
			 exercise its authority under section 3691 of title 39, United States Code, to
			 establish service standards for market-dominant products in order to guarantee
			 customers of the Postal Service regular and effective access to retail postal
			 services nationwide (including in territories and possessions of the United
			 States) on a reasonable basis.
				(c)ContentsThe service standards established under
			 subsection (b) shall—
					(1)be consistent with—
						(A)the obligations of the Postal Service under
			 section 101(b) of title 39, United States Code; and
						(B)the contents of the plan developed under
			 section 302 of the Postal Accountability and Enhancement Act of 2006 (39 U.S.C.
			 3691 note), and any updated or revised plan developed under section 204 of this
			 Act; and
						(2)take into account factors including—
						(A)geography, including the establishment of
			 standards for the proximity of retail postal services to postal customers,
			 including a consideration of the reasonable maximum time a postal customer
			 should expect to travel to access a postal retail location;
						(B)the importance of facilitating
			 communications for communities with limited or no access to Internet,
			 broadband, or cellular telephone services;
						(C)population, including population density,
			 demographic factors such as the age, disability status, and degree of poverty
			 of individuals in the area to be served by a location providing postal retail
			 services, and other factors that may impact the ability of postal customers,
			 including businesses, to travel to a postal retail location;
						(D)the feasibility of offering retail access
			 to postal services in addition to post offices, as described in section 302(d)
			 of the Postal Accountability and Enhancement Act of 2006 (39 U.S.C. 3691
			 note);
						(E)the requirement that the Postal Service
			 serve remote areas and communities with transportation challenges, including
			 communities in which the effects of inclement weather or other natural
			 conditions might obstruct or otherwise impede access to retail postal services;
			 and
						(F)the ability of postal customers to access
			 retail postal services in areas that were served by a post office that was
			 closed or consolidated during the 1 year period ending on the date of enactment
			 of this Act.
						204.Expanded retail access
				(a)Updated planNot later than 1 year after the date of
			 enactment of this Act, the Postal Service shall, in consultation with the
			 Commission, develop and submit to Congress a revised and updated version of the
			 plan to expand and market retail access to postal services required under
			 section 302(d) of the Postal Accountability and Enhancement Act of 2006 (39
			 U.S.C. 3691 note).
				(b)ContentsThe plan required under subsection (a)
			 shall—
					(1)include a consideration of methods to
			 expand and market retail access to postal services described in paragraphs (1)
			 through (8) of section 302(d) of the Postal Accountability and Enhancement Act
			 of 2006 (39 U.S.C. 3691 note);
					(2)where possible, provide for an improvement
			 in customer access to postal services;
					(3)consider the impact of any decisions by the
			 Postal Service relating to the implementation of the plan on rural areas,
			 communities, and small towns; and
					(4)ensure that—
						(A)rural areas, communities, and small towns
			 continue to receive regular and effective access to retail postal services
			 after implementation of the plan; and
						(B)the Postal Service solicits community input
			 in accordance with applicable provisions of Federal law.
						(c)Further updatesThe Postal Service, in consultation with
			 the Commission, shall—
					(1)update the plan required under subsection
			 (a) as the Postal Service determines is appropriate; and
					(2)submit each update under paragraph (1) to
			 Congress.
					205.Preserving community post offices
				(a)Closing post
			 officesSection 404(d) of title 39, United States Code, is
			 amended to read as follows:
					
						(d)(1)The Postal Service,
				prior to making a determination under subsection (a)(3) of this section as to
				the necessity for the closing or consolidation of any post office and, with
				respect to a determination to close a post office in a rural area, as defined
				by the Census Bureau, prior to making the determinations required by paragraph
				(4), shall—
								(A)consider whether—
									(i)to close the post office or
				consolidate the post office and another post office located within a reasonable
				distance;
									(ii)instead of closing or
				consolidating the post office—
										(I)to reduce the number of hours a day that
				the post office operates; or
										(II)to continue operating the post office
				for the same number of hours a day;
										(iii)to procure a contract providing
				full, or less than full, retail services in the community served by the post
				office; or
									(iv)to provide postal services to the
				community served by the post office—
										(I)through a rural carrier; or
										(II)by co-locating an employee of the Postal
				Service at a commercial or government entity;
										(B)provide postal customers served by the
				post office an opportunity to participate in a nonbinding survey conducted by
				mail on a preference for an option described in subparagraph (A); and
								(C)if the Postal Service determines to
				close or consolidate the post office, provide adequate notice of its intention
				to close or consolidate such post office at least 60 days prior to the proposed
				date of such closing or consolidation to—
									(i)persons served by
				such post office to ensure that such persons will have an opportunity to
				present their views; and
									(ii)the chief
				executive of each State whose residents are served by such post office to allow
				the chief executive to appoint a citizen’s service protection advocate under
				section 417.
									(2)The Postal Service, in making a
				determination whether or not to close or consolidate a post office—
								(A)shall consider—
									(i)the effect of such closing or
				consolidation on the community served by such post office;
									(ii)the effect of the closing or
				consolidation on small businesses in the area, including shipping and
				communications with customers and suppliers and the corresponding impact on
				revenues, operations, and growth; and
									(iii)the effect of such closing or
				consolidation on employees of the Postal Service employed at such
				office;
									(iv)whether such closing or
				consolidation is consistent with—
										(I)the policy of the Government, as stated
				in section 101(b) of this title, that the Postal Service shall provide a
				maximum degree of effective and regular postal services to rural areas,
				communities, and small towns where post offices are not self-sustaining;
				and
										(II)the retail service standards established
				under section 203 of the 21st Century Postal Service Act of 2012;
										(v)the extent to which the community
				served by the post office lacks access to Internet, broadband and cellular
				phone service;
									(vi)whether substantial economic
				savings to the Postal Service would result from such closing or consolidation;
				and
									(vii)such other factors as the Postal
				Service determines are necessary; and
									(B)may not consider compliance with any
				provision of the Occupational Safety and Health Act of 1970 (29 U.S.C. 651 et
				seq.).
								(3)Any determination of the Postal
				Service to close or consolidate a post office shall be in writing and shall
				include the findings of the Postal Service with respect to the considerations
				required to be made under paragraph (2) of this subsection and, with respect to
				a determination to close a post office located in a rural area, as defined by
				the Census Bureau, a summary of the determinations required under paragraph
				(4). Such determination and findings shall be made available to persons served
				by such post office.
							(4)The Postal Service may not make a
				determination under subsection (a)(3) to close a post office located in a rural
				area, as defined by the Census Bureau, unless the Postal Service—
								(A)(i)determines that postal
				customers served by the post office would continue after the closing to receive
				substantially similar access to essential items, such as prescription
				medications and time-sensitive communications, that are sent through the mail;
				or
									(ii)takes action to substantially
				ameliorate any projected reduction in access to essential items described in
				clause (i); and
									(B)determines that—
									(i)businesses located in the community
				served by the post office would not suffer substantial financial loss as a
				result of the closing;
									(ii)any economic loss to the community
				served by the post office as a result of the closing does not exceed the cost
				to the Postal Service of not closing the post office;
									(iii)the area served by the post
				office has adequate access to wired broadband Internet service, as identified
				on the National Broadband Map of the National Telecommunications and
				Information Administration; and
									(iv)there is a road connecting the
				community to another post office that is not more than 10 miles from the post
				office proposed to be closed (as measured on roads with year-round
				access).
									(5)(A)The Postal Service shall take no
				action to close or consolidate a post office until 60 days after its written
				determination is made available to persons served by such post office.
								(B)The Postal Service shall take no
				action to close or consolidate a post office until 60 days after the Postal
				Service provides written notice of the determination under paragraph (3)
				to—
									(i)the State board of elections for the
				State in which the post office is located; and
									(ii)each local board of elections (or
				equivalent local entity) having jurisdiction of an area served by the post
				office.
									(6)A determination of the Postal Service
				to close or consolidate any post office, station, or branch may be appealed by
				any person served by such office, station, or branch to the Postal Regulatory
				Commission within 30 days after such determination is made available to such
				person. The Commission shall review such determination on the basis of the
				record before the Postal Service in the making of such determination. The
				Commission shall make a determination based upon such review no later than 120
				days after receiving any appeal under this paragraph. The Commission shall set
				aside any determination, findings, and conclusions found to be—
								(A)arbitrary, capricious, an abuse of
				discretion, or otherwise not in accordance with the law;
								(B)without observance of procedure
				required by law;
								(C)inconsistent with the delivery service
				standards required to be maintained under section 201 of the 21st Century
				Postal Service Act of 2012 or not in conformance with the retail service
				standards established under section 203 of the
				21st Century Postal Service Act of
				2012; or
								(D)unsupported by substantial evidence on
				the record, including that substantial economic savings are likely to be
				achieved as a result of the closing or consolidation.
								The Commission may affirm or reverse the
				determination of the Postal Service or order that the entire matter be returned
				for further consideration, but the Commission may not modify the determination
				of the Postal Service. The determination of the Postal Service shall be
				suspended until the final disposition of the appeal. The provisions of section
				556, section 557, and chapter 7 of title 5 shall not apply to any review
				carried out by the Commission under this paragraph.(7)For purposes of paragraph (6), any
				appeal received by the Commission shall—
								(A)if sent to the Commission through the
				mails, be considered to have been received on the date of the Postal Service
				postmark on the envelope or other cover in which such appeal is mailed;
				or
								(B)if otherwise lawfully delivered to the
				Commission, be considered to have been received on the date determined based on
				any appropriate documentation or other indicia (as determined under regulations
				of the Commission).
								(8)Nothing in this subsection shall be
				construed to limit the right under section 3662—
								(A)of an interested person to lodge a
				complaint with the Postal Regulatory Commission under section 3662 concerning
				nonconformance with service standards, including the retail service standards
				established under section 203 of the 21st
				Century Postal Service Act of 2012; or
								(B)of the Postal Regulatory Commission,
				if the Commission finds a complaint lodged by an interested person to be
				justified, to order the Postal Service to take appropriate action to achieve
				compliance with applicable requirements, including the retail service standards
				established under section 203 of the 21st
				Century Postal Service Act of 2012, or to remedy the effects of
				any
				noncompliance.
								.
				(b)Prohibition on
			 closing post offices
					(1)Moratorium
			 pending establishment of service standardsNotwithstanding
			 section 404(d) of title 39, United States Code, as amended by this section,
			 during the period beginning on the date of enactment of this Act and ending on
			 the date on which the Postal Service establishes the service standards under
			 section 203 of this Act, the Postal Service may not close a post office, except
			 as required for the immediate protection of health and safety.
					(2)Moratorium on
			 closing rural post offices
						(A)In
			 generalNotwithstanding paragraph (1) of this subsection or
			 section 404(d) of title 39, United States Code, during the 12-month period
			 beginning on the date of enactment of this Act, the Postal Service may not
			 close a post office located in a rural area, as defined by the Census Bureau,
			 except as required for the immediate protection of health and safety, or unless
			 there is no significant community opposition to such closure.
						(B)Rule of
			 constructionNothing in this paragraph shall be construed to
			 limit the authority of the Postal Service to implement, consistent with the
			 procedures under section 404(d)(1)(B) of title 39, United States Code, as
			 amended by this Act, cost-saving measures with respect to the post offices
			 described in subparagraph (A), including, as appropriate, the measures required
			 to be considered under clauses (ii), (iii), and (iv) of section 404(d)(1)(A) of
			 title 39, United States Code, as amended by this Act.
						(c)Moratorium To
			 protect the ability of voters To vote absentee or by
			 mailNotwithstanding subsection (b) of this subsection or
			 subsection (d) or (f) of section 404 of title 39, United States Code, as
			 amended by this Act, during the period beginning on the date of enactment of
			 this Act and ending on November 13, 2012, the Postal Service may not close or
			 consolidate a post office or postal facility located in a State that conducts
			 all elections by mail or permits no-excuse absentee voting, except as required
			 for the immediate protection of health and safety.
				(d)Historic post
			 officesSection 404(d) of title 39, United States Code, as
			 amended by this section, is amended by adding at the end the following:
					
						(9)(A)In this paragraph, the term historic
				post office building means a post office building that is a certified
				historic structure, as that term is defined in section 47(c)(3) of the Internal
				Revenue Code of 1986.
							(B)In the case of a post office that has been
				closed and that is located within a historic post office building, the Postal
				Service shall provide Federal agencies and State and local government entities
				the opportunity to lease the historic post office building, if—
								(i)the Postal Service is unable to sell the
				building at an acceptable price within a reasonable period of time after the
				post office has been closed; and
								(ii)the Federal agency or State or local
				government entity that leases the building agrees to—
									(I)restore the historic post office building
				at no cost to the Postal Service;
									(II)assume responsibility for the maintenance
				of the historic post office building; and
									(III)make the historic post office building
				available for public
				use.
									.
				206.Area and district office structure
				(a)Plan requiredNot later than 1 year after the date of
			 enactment of this Act, the Postal Service shall submit to the Committee on
			 Homeland Security and Governmental Affairs of the Senate and the Committee on
			 Oversight and Governmental Reform of the House of Representatives—
					(1)a comprehensive strategic plan to govern
			 decisions relating to area and district office structure that considers
			 efficiency, costs, redundancies, mail volume, technological advancements,
			 operational considerations, and other issues that may be relevant to
			 establishing an effective area and district office structure; and
					(2)a 10-year plan, including a timetable, that
			 provides for consolidation of area and district offices within the continental
			 United States (as defined in section 201(a)) wherever the Postal Service
			 determines a consolidation would—
						(A)be cost effective; and
						(B)not substantially and adversely affect the
			 operations of the Postal Service.
						(b)ConsolidationBeginning not later than 1 year after the
			 date of enactment of this Act, the Postal Service shall, consistent with the
			 plans required under and the criteria described in subsection (a)—
					(1)consolidate district offices that are
			 located within 50 miles of each other;
					(2)consolidate area and district offices that
			 have less than the mean mail volume and number of work hours for all area and
			 district offices; and
					(3)relocate area offices to
			 headquarters.
					(c)UpdatesThe Postal Service shall update the plans
			 required under subsection (a) not less frequently than once every 5
			 years.
				(d)State liaisonIf the Postal Service does not maintain a
			 district office in a State, the Postal Service shall designate at least 1
			 employee of the district office responsible for Postal Service operations in
			 the State to represent the needs of Postal Service customers in the State. An
			 employee designated under this subsection to represent the needs of Postal
			 Service customers in a State shall be located in that State.
				207.Limitations on changes to mail delivery
			 schedule
				(a)Limitation on change in
			 scheduleNotwithstanding any
			 other provision of law—
					(1)the Postal Service may not establish a
			 general, nationwide delivery schedule of 5 or fewer days per week to street
			 addresses under the authority of the Postal Service under title 39, United
			 States Code, earlier than the date that is 24 months after the date of
			 enactment of this Act; and
					(2)on or after the date that is 24 months
			 after the date of enactment of this Act, the Postal Service may establish a
			 general, nationwide 5-day-per-week delivery schedule to street addresses under
			 the authority of the Postal Service under section 3691 of title 39, United
			 States Code, only in accordance with the requirements and limitations under
			 this section.
					(b)PreconditionsIf the Postal Service intends to establish
			 a change in delivery schedule under subsection (a)(2), the Postal Service
			 shall—
					(1)identify customers, communities, and small
			 businesses for whom the change may have a disproportionate, negative impact,
			 including the customers identified as particularly affected in
			 the Advisory Opinion on Elimination of Saturday Delivery issued by the
			 Commission on March 24, 2011;
					(2)develop, to the maximum extent possible,
			 measures to ameliorate any disproportionate, negative impact the change would
			 have on customers and communities identified under paragraph (1), including,
			 where appropriate, providing or expanding access to mailboxes for periodical
			 mailers on days on which the Postal Service does not provide delivery;
					(3)implement measures to increase revenue and
			 reduce costs, including the measures authorized under the amendments made by
			 sections 101, 102, 103, 207, and 211 of this Act;
					(4)evaluate whether any increase in revenue or
			 reduction in costs resulting from the measures implemented under paragraph (3)
			 are sufficient to allow the Postal Service, without implementing a change in
			 delivery schedule under subsection (a), to achieve long-term solvency;
			 and
					(5)not earlier than 15 months after the date
			 of enactment of this Act and not later than 9 months before the effective date
			 proposed by the Postal Service for the change, submit a report on the steps the
			 Postal Service has taken to carry out this subsection to—
						(A)the Committee on Homeland Security and
			 Governmental Affairs of the Senate and the Committee on Oversight and
			 Government Reform of the House of Representatives;
						(B)the Comptroller General of the United
			 States; and
						(C)the Commission.
						(c)Review
					(1)Government accountability
			 officeNot later than 3
			 months after the date on which the Postal Service submits a report under
			 subsection (b)(5), the Comptroller General shall submit to the Commission and
			 to the Committee on Homeland Security and Governmental Affairs of the Senate
			 and the Committee on Oversight and Government Reform of the House of
			 Representatives a report that contains findings relating to each of the
			 following:
						(A)Whether the Postal Service has adequately
			 complied with subsection (b)(3), taking into consideration the statutory
			 authority of and limitations on the Postal Service.
						(B)The accuracy of any statement by the Postal
			 Service that the measures implemented under subsection (b)(3) have increased
			 revenues or reduced costs, and the accuracy of any projection by the Postal
			 Service relating to increased revenue or reduced costs resulting from the
			 measures implemented under subsection (b)(3).
						(C)The adequacy and methodological soundness
			 of any evaluation conducted by the Postal Service under subsection (b)(4) that
			 led the Postal Service to assert the necessity of a change in delivery schedule
			 under subsection (a)(2).
						(D)Whether, based on an analysis of the
			 measures implemented by the Postal Service to increase revenues and reduce
			 costs, projections of increased revenue and cost savings, and the details of
			 the profitability plan required under section 401, a change in delivery
			 schedule is necessary to allow the Postal Service to achieve long-term
			 solvency.
						(2)Postal regulatory commission
						(A)RequestNot later than 6 months before the proposed
			 effective date of a change in delivery schedule under subsection (a), the
			 Postal Service shall submit to the Commission a request for an advisory opinion
			 relating to the change.
						(B)Advisory opinion
							(i)In generalThe Commission shall—
								(I)issue an advisory opinion with respect to a
			 request under subparagraph (A), in accordance with the time limits for the
			 issuance of advisory opinions under section 3661(b)(2) of title 39, United
			 States Code, as amended by this Act; and
								(II)submit the advisory opinion to the
			 Committee on Homeland Security and Governmental Affairs of the Senate and the
			 Committee on Oversight and Government Reform of the House of
			 Representatives.
								(ii)Required determinationsAn advisory opinion under clause (i) shall
			 determine—
								(I)whether the measures developed under
			 subsection (b)(2) ameliorate any disproportionate, negative impact that a
			 change in schedule may have on customers, communities, and small businesses
			 identified under subsection (b)(1); and
								(II)based on the report submitted by the
			 Comptroller General under paragraph (1)—
									(aa)whether the Postal Service has implemented
			 measures to increase revenue and reduce costs as required under subsection
			 (b)(3);
									(bb)whether the implementation of the measures
			 described in item (aa) has increased revenues or reduced costs, or is projected
			 to further increase revenues or reduce costs in the future; and
									(cc)whether a change in schedule under
			 subsection (a)(2) is necessary to allow the Postal Service to achieve long-term
			 solvency.
									(3)Prohibition on implementation of change in
			 scheduleThe Postal Service
			 may not implement a change in delivery schedule under subsection (a)(2)—
						(A)before the date on which the Comptroller
			 General submits the report required under paragraph (1); and
						(B)unless the Commission determines under
			 paragraph (2)(B)(ii)(II)(cc) that the Comptroller General has concluded that
			 the change is necessary to allow the Postal Service to become profitable by
			 fiscal year 2015 and to achieve long-term solvency, without regard to whether
			 the Commission determines that the change is advisable.
						(d)Additional limitations
					(1)Rules of constructionNothing in this subsection shall be
			 construed to—
						(A)authorize the reduction, or require an
			 increase, in delivery frequency for any route for which the Postal Service
			 provided delivery on fewer than 6 days per week on the date of enactment of
			 this Act;
						(B)authorize any change in—
							(i)the days and times that postal retail
			 service or any mail acceptance is available at postal retail facilities or
			 processing facilities; or
							(ii)the locations at which postal retail
			 service or mail acceptance occurs at postal retail facilities or processing
			 facilities;
							(C)authorize any change in the frequency of
			 delivery to a post office box;
						(D)prohibit the collection or delivery of a
			 competitive mail product on a weekend, a recognized Federal holiday, or any
			 other specific day of the week; or
						(E)prohibit the Postal Service from exercising
			 its authority to make changes to processing or retail networks.
						(2)Prohibition on consecutive days without
			 mail deliveryThe Postal
			 Service shall ensure that, under any change in schedule under subsection
			 (a)(2), at no time shall there be more than 2 consecutive days without mail
			 delivery to street addresses, including recognized Federal holidays.
					(e)DefinitionIn this section, the term long-term
			 solvency means the ability of the Postal Service to pay debts and meet
			 expenses, including the ability to perform maintenance and repairs, make
			 investments, and maintain financial reserves, as necessary to fulfill the
			 requirements and comply with the policies of title 39, United States Code, and
			 other obligations of the Postal Service over the long term.
				208.Time limits for consideration of service
			 changesSection 3661 of title
			 39, United States Code, is amended by striking subsections (b) and (c) and
			 inserting the following:
				
					(b)Proposed changes for market-dominant
				products
						(1)Submission of proposalIf the Postal Service determines that there
				should be a change in the nature of postal services relating to market-dominant
				products that will generally affect service on a nationwide or substantially
				nationwide basis, the Postal Service shall submit a proposal to the Postal
				Regulatory Commission requesting an advisory opinion on the change.
						(2)Advisory opinionUpon receipt of a proposal under paragraph
				(1), the Postal Regulatory Commission shall—
							(A)provide an opportunity for public comment
				on the proposal; and
							(B)issue an advisory opinion not later
				than—
								(i)90 days after the date on which the Postal
				Regulatory Commission receives the proposal; or
								(ii)a date that the Postal Regulatory
				Commission and the Postal Service may, not later than 1 week after the date on
				which the Postal Regulatory Commission receives the proposal, determine
				jointly.
								(3)Response to opinionThe Postal Service shall submit to the
				President and to Congress a response to an advisory opinion issued under
				paragraph (2) that includes—
							(A)a statement of whether the Postal Service
				plans to modify the proposal to address any concerns or implement any
				recommendations made by the Commission; and
							(B)for any concern that the Postal Service
				determines not to address and any recommendation that the Postal Service
				determines not to implement, the reasons for the determination.
							(4)Action on proposalThe Postal Service may take action
				regarding a proposal submitted under paragraph (1)—
							(A)on or after the date that is 30 days after
				the date on which the Postal Service submits the response required under
				paragraph (3);
							(B)on or after a date that the Postal
				Regulatory Commission and the Postal Service may, not later than 1 week after
				the date on which the Postal Regulatory Commission receives a proposal under
				paragraph (2), determine jointly; or
							(C)after the date described in paragraph
				(2)(B), if—
								(i)the Postal Regulatory Commission fails to
				issue an advisory opinion on or before the date described in paragraph (2)(B);
				and
								(ii)the action is not otherwise prohibited
				under Federal law.
								(5)Modification of timelineAt any time, the Postal Service and the
				Postal Regulatory Commission may jointly redetermine a date determined under
				paragraph (2)(B)(ii) or
				(4)(B).
						.
			209.Public procedures for significant changes
			 to mailing specifications
				(a)Notice and opportunity for comment
			 requiredEffective on the
			 date on which the Postal Service issues a final rule under subsection (c),
			 before making a change to mailing specifications that could pose a significant
			 burden to the customers of the Postal Service and that is not reviewed by the
			 Commission, the Postal Service shall—
					(1)publish a notice of the proposed change to
			 the specification in the Federal Register;
					(2)provide an opportunity for the submission
			 of written comments concerning the proposed change for a period of not less
			 than 30 days;
					(3)after considering any comments submitted
			 under paragraph (2) and making any modifications to the proposed change that
			 the Postal Service determines are necessary, publish—
						(A)the final change to the specification in
			 the Federal Register;
						(B)responses to any comments submitted under
			 paragraph (2); and
						(C)an analysis of the financial impact that
			 the proposed change would have on—
							(i)the Postal Service; and
							(ii)the customers of the Postal Service that
			 would be affected by the proposed change; and
							(4)establish an effective date for the change
			 to mailing specifications that is not earlier than 30 days after the date on
			 which the Postal Service publishes the final change under paragraph (3).
					(b)Exception for good causeIf the Postal Service determines that there
			 is an urgent and compelling need for a change to a mailing specification
			 described in subsection (a) in order to avoid demonstrable harm to the
			 operations of the Postal Service or to the public interest, the Postal Service
			 may—
					(1)change the mailing specifications
			 by—
						(A)issuing an interim final rule that—
							(i)includes a finding by the Postal Service
			 that there is good cause for the interim final rule;
							(ii)provides an opportunity for the submission
			 of written comments on the interim final rule for a period of not less than 30
			 days; and
							(iii)establishes an effective date for the
			 interim final rule that is not earlier than 30 days after the date on which the
			 interim final rule is issued; and
							(B)publishing in the Federal Register a
			 response to any comments submitted under subparagraph (A)(ii); and
						(2)waive the requirement under paragraph
			 (1)(A)(iii) or subsection (a)(4).
					(c)Rules relating to notice and
			 comment
					(1)In generalNot later than 180 days after the date of
			 enactment of this Act, the Postal Service shall issue rules governing the
			 provision of notice and opportunity for comment for changes in mailing
			 specifications under subsection (a).
					(2)RulesIn issuing the rules required under
			 paragraph (1), the Postal Service shall—
						(A)publish a notice of proposed rulemaking in
			 the Federal Register that includes proposed definitions of the terms
			 mailing specifications and significant
			 burden;
						(B)provide an opportunity for the submission
			 of written comments concerning the proposed change for a period of not less
			 than 30 days; and
						(C)publish—
							(i)the rule in final form in the Federal
			 Register; and
							(ii)responses to the comments submitted under
			 subparagraph (B).
							210.Nonpostal products and services
				(a)In generalSection 404 of title 39, United States
			 Code, is amended—
					(1)in subsection (a)—
						(A)by redesignating paragraphs (6) through (8)
			 as paragraphs (7) through (9), respectively; and
						(B)by inserting after paragraph (5) the
			 following:
							
								(6)after the date of enactment of the
				21st Century Postal Service Act of
				2012, and except as provided in subsection (e), to provide other
				services that are not postal services, after the Postal Regulatory
				Commission—
									(A)makes a determination that the provision of
				such services—
										(i)uses the processing, transportation,
				delivery, retail network, or technology of the Postal Service;
										(ii)is consistent with the public interest and
				a demonstrated or potential public demand for—
											(I)the Postal Service to provide the services
				instead of another entity providing the services; or
											(II)the Postal Service to provide the services
				in addition to another entity providing the services;
											(iii)would not create unfair competition with
				the private sector, taking into consideration the extent to which the Postal
				Service will not, either by legal obligation or voluntarily, comply with any
				State or local requirements that are generally applicable to persons that
				provide the services;
										(iv)will be undertaken in accordance with all
				Federal laws generally applicable to the provision of such services; and
										(v)has the potential to improve the net
				financial position of the Postal Service, based on a market analysis provided
				to the Postal Regulatory Commission by the Postal Service; and
										(B)for services that the Postal Regulatory
				Commission determines meet the criteria under subparagraph (A), classifies each
				such service as a market-dominant product, competitive product, or experimental
				product, as required under chapter 36 of title 39, United States
				Code;
									;
				and
						(2)in subsection (e)(2), by striking
			 Nothing and all that follows through except that
			 the and inserting The.
					(b)ComplaintsSection 3662(a) of title 39, United States
			 Code, is amended by inserting 404(a)(6)(A), after
			 403(c),.
				(c)Market analysisDuring the 5-year period beginning on the
			 date of enactment of this Act, the Postal Service shall submit a copy of any
			 market analysis provided to the Commission under section 404(a)(6)(A)(v) of
			 title 39, United States Code, as amended by this section, to the Committee on
			 Homeland Security and Governmental Affairs of the Senate and the Committee on
			 Oversight and Government Reform of the House of Representatives.
				211.Chief Innovation Officer; innovation
			 strategy
				(a)Chief innovation officer
					(1)In generalChapter 2 of title 39, United States Code,
			 is amended by adding at the end the following:
						
							209.Chief innovation officer
								(a)EstablishmentThere shall be in the Postal Service a
				Chief Innovation Officer appointed by the Postmaster General.
								(b)QualificationsThe Chief Innovation Officer shall have
				proven expertise and a record of accomplishment in areas such as—
									(1)the postal and shipping industry;
									(2)innovative product research and
				development;
									(3)brand marketing strategy;
									(4)new and emerging technology, including
				communications technology; or
									(5)business process management.
									(c)DutiesThe Chief Innovation Officer shall lead the
				development and implementation of—
									(1)innovative postal products and services,
				particularly products and services that use new and emerging technology,
				including communications technology, to improve the net financial position of
				the Postal Service; and
									(2)nonpostal products and services authorized
				under section 404(a)(6) that have the potential to improve the net financial
				position of the Postal Service.
									(d)DeadlineThe Postmaster General shall appoint a
				Chief Innovation Officer not later than 90 days after the date of enactment of
				the 21st Century Postal Service Act of
				2012.
								(e)Condition
									(1)In generalThe Chief Innovation Officer may not hold
				any other office or position in the Postal Service while serving as Chief
				Innovation Officer.
									(2)Rule of constructionNothing in this section shall be construed
				to prohibit an individual who holds another office or position in the Postal
				Service at the time the individual is appointed Chief Innovation Officer from
				serving as the Chief Innovation Officer under this
				section.
									.
					(2)Technical and conforming
			 amendmentThe table of
			 sections for chapter 2 of title 39, United States Code, is amended by adding at
			 the end the following:
						
							
								209. Chief innovation
				officer.
							
							.
					(b)Innovation strategy
					(1)Initial report on innovation
			 strategy
						(A)In generalNot later than 1 year after the date of
			 enactment of this Act, the Postmaster General, acting through the Chief
			 Innovation Officer, shall submit a report that contains a comprehensive
			 strategy (referred to in this subsection as the innovation
			 strategy) for improving the net financial position of the Postal
			 Service through innovation, including the offering of new postal and nonpostal
			 products and services, to—
							(i)the Committee on Homeland Security and
			 Governmental Affairs of the Senate; and
							(ii)the Committee on Oversight and Government
			 Reform of the House of Representatives.
							(B)Matters to be addressedAt a minimum, the report on innovation
			 strategy required under subparagraph (A) shall describe—
							(i)the specific innovative postal and
			 nonpostal products and services to be developed and offered by the Postal
			 Service, including—
								(I)the nature of the market demand to be
			 satisfied by each product or service; and
								(II)the estimated date by which each product or
			 service will be introduced;
								(ii)the cost of developing and offering each
			 product or service;
							(iii)the anticipated sales volume for each
			 product or service;
							(iv)the anticipated revenues and profits to be
			 generated by each product or service;
							(v)the likelihood of success of each product
			 or service and the risks associated with the development and sale of each
			 product or service;
							(vi)the trends anticipated in market conditions
			 that may affect the success of each product or service during the 5-year period
			 beginning on the date of the submission of the report under subparagraph
			 (A);
							(vii)any innovations designed to improve the net
			 financial position of the Postal Service, other than the offering of new
			 products and services; and
							(viii)the metrics that will be used to assess the
			 effectiveness of the innovation strategy.
							(2)Annual report
						(A)In generalNot later than 1 year after the date of the
			 submission of the initial report containing the innovation strategy under
			 paragraph (1), and annually thereafter for 10 years, the Postmaster General,
			 acting through the Chief Innovation Officer, shall submit a report on the
			 implementation of the innovation strategy to—
							(i)the Committee on Homeland Security and
			 Governmental Affairs of the Senate; and
							(ii)the Committee on Oversight and Government
			 Reform of the House of Representatives.
							(B)Matters to be addressedAt a minimum, an annual report submitted
			 under subparagraph (A) shall include—
							(i)an update of the initial report on
			 innovation strategy submitted under paragraph (1);
							(ii)a description of the progress made by the
			 Postal Service in implementing the products, services, and other innovations
			 described in the initial report on innovation strategy;
							(iii)an analysis of the performance of each
			 product, service, or other innovation described in the initial report on
			 innovation strategy, including—
								(I)the revenue generated by each product or
			 service developed in accordance with the innovation strategy under this section
			 and the cost of developing and offering each product or service for the
			 preceding year;
								(II)trends in each market in which a product or
			 service is intended to satisfy a demand;
								(III)each product or service identified in the
			 innovation strategy that is to be discontinued, the date on which each
			 discontinuance will occur, and the reasons for each discontinuance;
								(IV)each alteration that the Postal Service
			 plans to make to a product or service identified in the innovation strategy to
			 address changing market conditions and an explanation of how each alteration
			 will ensure the success of the product or service;
								(V)the performance of innovations other than
			 new products and services that are designed to improve the net financial
			 position of the Postal Service; and
								(VI)the performance of the innovation strategy
			 according to the metrics described in paragraph (1)(B)(viii).
								212.Strategic Advisory Commission on Postal
			 Service Solvency and Innovation
				(a)Establishment
					(1)In generalThere is established in the Postal Service
			 a Strategic Advisory Commission on Postal Service Solvency and Innovation (in
			 this section referred to as the Advisory Commission).
					(2)IndependenceThe Advisory Commission shall not be
			 subject to the supervision of the Board of Governors of the Postal Service (in
			 this section referred to as the Board of Governors), the
			 Postmaster General, or any other officer or employee of the Postal
			 Service.
					(b)PurposeThe purpose of the Advisory Commission
			 is—
					(1)to provide strategic guidance to the
			 President, Congress, the Board of Governors, and the Postmaster General on
			 enhancing the long-term solvency of the Postal Service; and
					(2)to foster innovative thinking to address
			 the challenges facing the Postal Service.
					(c)Membership
					(1)CompositionThe Advisory Commission shall be composed
			 of 7 members, of whom—
						(A)3 members shall be appointed by the
			 President, who shall designate 1 member appointed under this subparagraph to
			 serve as Chairperson of the Advisory Commission; and
						(B)1 member shall be appointed by each
			 of—
							(i)the majority leader of the Senate;
							(ii)the minority leader of the Senate;
							(iii)the Speaker of the House of
			 Representatives; and
							(iv)the minority leader of the House of
			 Representatives.
							(2)QualificationsMembers of the Advisory Commission shall be
			 prominent citizens having—
						(A)significant depth of experience in such
			 fields as business and public administration;
						(B)a reputation for innovative
			 thinking;
						(C)familiarity with new and emerging
			 technologies; and
						(D)experience with revitalizing organizations
			 that experienced significant financial challenges or other challenges.
						(3)Incompatible officesAn individual who is appointed to the
			 Advisory Commission may not serve as an elected official or an officer or
			 employee of the Federal Government while serving as a member of the Advisory
			 Commission, except in the capacity of that individual as a member of the
			 Advisory Commission.
					(4)Deadline for appointmentEach member of the Advisory Commission
			 shall be appointed not later than 45 days after the date of enactment of this
			 Act.
					(5)Meetings; quorum; vacancies
						(A)MeetingsThe Advisory Commission shall meet at the
			 call of the Chairperson or a majority of the members of the Advisory
			 Commission.
						(B)Quorum4 members of the Advisory Commission shall
			 constitute a quorum.
						(C)VacanciesAny vacancy in the Advisory Commission
			 shall not affect the powers of the Advisory Commission, but shall be filled as
			 soon as practicable in the same manner in which the original appointment was
			 made.
						(d)Duties and powers
					(1)DutiesThe Advisory Commission shall—
						(A)study matters that the Advisory Commission
			 determines are necessary and appropriate to develop a strategic blueprint for
			 the long-term solvency of the Postal Service, including—
							(i)the financial, operational, and structural
			 condition of the Postal Service;
							(ii)alternative strategies and business models
			 that the Postal Service could adopt;
							(iii)opportunities for additional postal and
			 nonpostal products and services that the Postal Service could offer;
							(iv)innovative services that postal services in
			 foreign countries have offered, including services that respond to the
			 increasing use of electronic means of communication; and
							(v)the governance structure, management
			 structure, and management of the Postal Service, including—
								(I)the appropriate method of appointment,
			 qualifications, duties, and compensation for senior officials of the Postal
			 Service, including the Postmaster General; and
								(II)the number and functions of senior
			 officials of the Postal Service and the number of levels of management of the
			 Postal Service; and
								(B)submit the report required under subsection
			 (f).
						(2)HearingsThe Advisory Commission may hold such
			 hearings, take such testimony, and receive such evidence as is necessary to
			 carry out this section.
					(3)Access to informationThe Advisory Commission may secure directly
			 from the Postal Service, the Board of Governors, the Postal Regulatory
			 Commission, and any other Federal department or agency such information as the
			 Advisory Commission considers necessary to carry out this section. Upon request
			 of the Chairperson of the Advisory Commission, the head of the department or
			 agency shall furnish the information described in the preceding sentence to the
			 Advisory Commission.
					(e)Personnel matters
					(1)Advisory Commission members
						(A)Compensation of membersEach member of the Advisory Commission
			 shall be compensated at a rate equal to the daily equivalent of the annual rate
			 of basic pay prescribed for level IV of the Executive Schedule under section
			 5315 of title 5, United States Code, for each day during which the member is
			 engaged in the actual performance of the duties of the Advisory
			 Commission.
						(B)Travel expensesMembers of the Advisory Commission shall be
			 allowed travel expenses, including per diem in lieu of subsistence, at rates
			 authorized for employees serving intermittently in the Government service under
			 section 5703 of title 5, United States Code, while away from their homes or
			 regular places of business in the performance of services for the Advisory
			 Commission.
						(2)Staff
						(A)Appointment and compensationThe Chairperson, in accordance with rules
			 agreed upon by the Advisory Commission, shall appoint and fix the compensation
			 of an executive director and such other personnel as may be necessary to enable
			 the Advisory Commission to carry out the functions of the Advisory Commission,
			 without regard to the provisions of title 5, United States Code, governing
			 appointments in the competitive service, and without regard to the provisions
			 of chapter 51 and subchapter III of chapter 53 of such title relating to
			 classification of positions and General Schedule pay rates, except that a rate
			 of pay fixed under this subsection may not exceed the rate payable for level V
			 of the Executive Schedule under section 5316 of title 5, United States
			 Code.
						(B)DetaileesAny Federal employee, including an employee
			 of the Postal Service, may be detailed to the Advisory Commission without
			 reimbursement, and such detail shall be without interruption or loss of the
			 civil service rights, status, or privilege of the employee.
						(C)Consultant servicesThe Advisory Commission may procure the
			 services of experts and consultants in accordance with section 3109 of title 5,
			 United States Code, at rates for individuals that do not exceed the daily
			 equivalent of the annual rate of basic pay prescribed for level IV of the
			 Executive Schedule under section 5315 of such title.
						(f)Strategic blueprint for long-term
			 solvency
					(1)In generalNot later than 18 months after the date of
			 enactment of this Act, the Advisory Commission shall submit a report that
			 contains a strategic blueprint to—
						(A)the President;
						(B)the Committee on Homeland Security and
			 Governmental Affairs of the Senate;
						(C)the Committee on Oversight and Government
			 Reform of the House of Representatives;
						(D)the Board of Governors; and
						(E)the Postmaster General.
						(2)ContentsThe report submitted under paragraph (1)
			 shall contain a strategic blueprint for the long-term solvency of the Postal
			 Service that includes—
						(A)an assessment of the business model of the
			 Postal Service as of the date on which the report is submitted;
						(B)an assessment of potential future business
			 models for the Postal Service, including an evaluation of the appropriate
			 balance between—
							(i)necessary reductions in costs and services;
			 and
							(ii)additional opportunities for growth and
			 revenue;
							(C)a strategy for addressing significant
			 current and future liabilities;
						(D)identification of opportunities for further
			 reductions in costs;
						(E)identification of opportunities for new and
			 innovative products and services;
						(F)a strategy for future growth;
						(G)a vision of how the Postal Service will
			 operate in a sustainable manner 20 years after the date of enactment of this
			 Act; and
						(H)recommendations for any legislative changes
			 necessary to implement the strategic blueprint described in this
			 paragraph.
						(g)Study and
			 strategic plan on inter-agency agreements for post offices
					(1)Duties of
			 Advisory Commission
						(A)Study
							(i)In
			 generalThe Advisory Commission shall conduct a study concerning
			 the advisability of the Postal Service entering into inter-agency agreements
			 with Federal, State, and local agencies, with respect to post offices,
			 that—
								(I)streamline and
			 consolidate services provided by Federal, State, and local agencies;
								(II)decrease the
			 costs incurred by Federal agencies in providing services to the general public;
			 and
								(III)improve the
			 efficiency and maintain the customer service standards of the Federal, State,
			 and local agencies.
								(ii)Clarification
			 of inter-agency agreementsThe study under clause (i) shall
			 include consideration of the advisability of the Postal Service entering into
			 an inter-agency agreement with—
								(I)the Bureau of the
			 Census for the provision of personnel and resources for the 2020 decennial
			 census;
								(II)the department
			 of motor vehicles, or an equivalent agency, of each State for the provision of
			 driver licenses, vehicle registration, and voter registration;
								(III)the division of
			 wildlife, the department of natural resources, or an equivalent agency, of each
			 State for the provision of hunting and fishing licenses; and
								(IV)other Federal
			 agencies responsible for providing services to the general public.
								(B)FindingsThe
			 Advisory Commission shall—
							(i)not
			 later than 1 year after the date of enactment of this Act, submit to the Postal
			 Service the findings of the study conducted under subparagraph (A); and
							(ii)incorporate the
			 findings described in clause (i) into the strategic blueprint required under
			 subsection (f).
							(2)Postal Service
			 strategic plan
						(A)In
			 generalNot later than 6 months after the date on which the
			 Advisory Commission submits to the Postal Service the findings under paragraph
			 (1)(B), the Postal Service shall submit a strategic plan for entering into
			 inter-agency agreements concerning post offices to—
							(i)the
			 Committee on Homeland Security and Governmental Affairs of the Senate;
			 and
							(ii)the Committee on
			 Oversight and Government Reform of the House of Representatives.
							(B)LimitationsThe
			 strategic plan submitted under subparagraph (A)—
							(i)shall be
			 consistent with—
								(I)the retail
			 service standards established under section 203 of this Act;
								(II)section 411 of
			 title 39, United States Code, as amended by this Act; and
								(III)public interest
			 and demand; and
								(ii)may not prevent
			 the implementation of Postal Service initiatives with respect to retail access
			 to postal services under sections 203 and 204 of this Act.
							(C)Cost savings
			 projectionsThe strategic plan submitted under subparagraph (A)
			 shall include, for each proposed inter-agency agreement, a projection of cost
			 savings to be realized by the Postal Service and by any other Federal agency
			 that is a party to the agreement.
						(h)Termination of
			 the commissionThe Advisory
			 Commission shall terminate 90 days after the later of—
					(1)the date on which the Advisory Commission
			 submits the report on the strategic blueprint for long-term solvency under
			 subsection (f); and
					(2)the date on which the Advisory Commission
			 submits the findings on inter-agency agreements for post offices under
			 subsection (g).
					(i)Authorization of
			 appropriationsThere are
			 authorized to be appropriated for fiscal years 2013 and 2014 such sums as may
			 be necessary to carry out this section.
				213.Citizen's
			 service protection advocates
				(a)In
			 generalChapter 4 of title
			 39, United States Code, is amended by adding at the end the following:
					
						417.Citizen's
				service protection advocates
							(a)DefinitionsIn
				this section—
								(1)the term
				citizen’s service protection advocate means an individual
				appointed or designated under applicable State law, in the manner described in
				subsection (b), by the chief executive of a State affected by the closing or
				consolidation of a post office or postal facility to represent the interests of
				postal customers affected by the closing or consolidation; and
								(2)the term
				postal facility has the meaning given the term in section
				404(f).
								(b)Appointment of
				advocate
								(1)In
				generalThe chief executive of a State affected by the proposed
				closing or consolidation of a post office or postal facility may appoint or
				designate a citizen's service protection advocate to represent the interests of
				postal customers affected by the proposed closing or consolidation.
								(2)ConsultationTo
				be considered a citizen’s service protection advocate for purposes of this
				section, an individual must have been appointed or designated by the chief
				executive of a State in consultation with—
									(A)the mayor (or
				equivalent official) of any city affected by the closing or consolidation;
				and
									(B)the commissioner
				(or equivalent official) of any county or parish affected by the closing or
				consolidation.
									(c)Access to
				information and assistance
								(1)In
				generalSubject to paragraph (2), upon the request of any
				citizen's service protection advocate appointed under this section, the Postal
				Service shall provide to the citizen's service protection advocate—
									(A)not later than 15
				days after the request, access to any records, reports, audits, reviews,
				documents, papers, recommendations, or other materials of the Postal Service
				relating to the closing or consolidation of the relevant post office or postal
				facility; and
									(B)technical
				assistance in carrying out the duties of the citizen's service protection
				advocate.
									(2)LimitationsNothing
				in this section may be construed to require the Postal Service to provide to a
				citizen’s service protection advocate any information that is exempt from
				disclosure under section 552(b) of title 5.
								(d)Communication
				and consultationThe Postal Service shall—
								(1)provide for
				regular and efficient communication between a citizen's service protection
				advocate and the officer or employee of the Postal Service responsible for the
				closing or consolidation of the relevant post office or postal facility;
				and
								(2)consult with the
				citizen's service protection advocate in developing and implementing service
				changes that affect postal customers affected by the closing or consolidation
				of the relevant post office or postal facility.
								(e)Termination of
				serviceAn individual may not serve as a citizen's service
				protection advocate with respect to the closing or consolidation of a post
				office or postal facility after the later of—
								(1)the date on which
				the Postal Service determines not to close or consolidate the post office or
				postal facility; and
								(2)the date on which
				the Postal Service determines to close or consolidate the post office or postal
				facility.
								.
				(b)Table of
			 sectionsThe table of sections for chapter 4 of title 39, United
			 States Code, is amended by adding at the end the following:
					
						
							417. Citizen's service protection
				advocates.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date on which the Postal Service establishes retail service standards under
			 section 203.
				214.Capitol
			 Complex post offices
				(a)House of
			 Representatives
					(1)In
			 generalThe Postal Service
			 shall not maintain or operate more than 1 post office in the United States
			 Capitol Complex, as defined in section 310(a)(3)(B) of the Legislative Branch
			 Appropriations Act, 1990 (2 U.S.C. 130e(a)(3)(B)), which shall be located in a
			 House Office Building.
					(2)Closing of
			 capitol post officesThe Postal Service shall close any post
			 office in the United States Capitol Complex, as defined in section 310(a)(3)(B)
			 of the Legislative Branch Appropriations Act, 1990 (2 U.S.C. 130e(a)(3)(B)),
			 not permitted under this subsection, without regard to the requirements under
			 section 404(d) of title 39, United States Code.
					(b)Senate
					(1)In
			 generalThe Sergeant at Arms and Doorkeeper of the Senate may not
			 enter into, modify, or renew a contract with the Postal Service to maintain or
			 operate more than 1 post office in a Senate Office Building.
					(2)Existing
			 contractsNothing in paragraph (1) may be construed to affect a
			 contract entered into by the Sergeant at Arms and Doorkeeper of the Senate and
			 the Postal Service before the date of enactment of this Act.
					IIIFederal Employees’ Compensation
			 Act
			301.Short title; references
				(a)Short titleThis title may be cited as the
			 Workers' Compensation Reform Act of
			 2012.
				(b)ReferencesExcept as otherwise expressly provided,
			 whenever in this title an amendment or repeal is expressed in terms of an
			 amendment to, or a repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of title 5, United
			 States Code.
				302.Federal
			 workers compensation reforms for retirement-age employees
				(a)Conversion
			 of entitlement at retirement age
					(1)DefinitionsSection
			 8101 is amended—
						(A)in paragraph
			 (18), by striking and at the end;
						(B)in paragraph
			 (19), by striking and at the end;
						(C)in paragraph
			 (20), by striking the period at the end and inserting a semicolon; and
						(D)by adding at
			 the end the following:
							
								(21)retirement
				age has the meaning given that term under section 216(l)(1) of the
				Social Security Act (42 U.S.C. 416(l)(1));
								(22)covered
				claim for total disability means a claim for a period of total
				disability that commenced before the date of enactment of the
				Workers' Compensation Reform Act of
				2012;
								(23)covered
				claim for partial disability means a claim for a period of partial
				disability that commenced before the date of enactment of the
				Workers' Compensation Reform Act of
				2012; and
								(24)individual
				who has an exempt disability condition means an individual—
									(A)who—
										(i)is eligible
				to receive continuous periodic compensation for total disability under section
				8105 on the date of enactment of the Workers'
				Compensation Reform Act of 2012; and
										(ii)meets the
				criteria under section 8105(c);
										(B)who, on the
				date of enactment of the Workers'
				Compensation Reform Act of 2012—
										(i)is eligible
				to receive continuous periodic compensation for total disability under section
				8105; and
										(ii)has
				sustained a currently irreversible severe mental or physical disability for
				which the Secretary of Labor has authorized, for at least the 1-year period
				ending on the date of enactment of the Workers' Compensation Reform Act of 2012,
				constant in-home care or custodial care, such as placement in a nursing home;
				or
										(C)who is
				eligible to receive continuous periodic compensation for total disability under
				section 8105—
										(i)for not less
				than the 3-year period ending on the date of enactment of the
				Workers' Compensation Reform Act of
				2012; or
										(ii)if the
				individual became eligible to receive continuous periodic compensation for
				total disability under section 8105 during the period beginning on the date
				that is 3 years before the date of enactment of the
				Workers' Compensation Reform Act of
				2012 and ending on such date of enactment, for not less than the
				3-year period beginning on the date on which the individual became
				eligible.
										.
						(2)Total
			 disabilitySection 8105 is amended—
						(A)in subsection
			 (a), by striking If and inserting In general.—Subject to
			 subsection (b), if;
						(B)by
			 redesignating subsection (b) as subsection (c); and
						(C)by inserting
			 after subsection (a) the following:
							
								(b)Conversion
				of entitlement at retirement age
									(1)In
				generalExcept as provided in paragraph (2), the basic
				compensation for total disability for an employee who has attained retirement
				age shall be 50 percent of the monthly pay of the employee.
									(2)Exceptions
										(A)Covered
				recipients who are retirement age, have an exempt disability condition, or face
				financial hardshipParagraph (1) shall not apply to a covered
				claim for total disability by an employee if the employee—
											(i)on the date
				of enactment of the Workers' Compensation
				Reform Act of 2012, has attained retirement age;
											(ii)is an
				individual who has an exempt disability condition; or
											(iii)is a member of
				a household that would meet the income and assets requirements for eligibility
				for the supplemental nutrition assistance program as described in section 5 of
				the Food and Nutrition Act of 2008 (7 U.S.C. 2014) (not including any
				provisions permitting eligibility due to benefits received under any other law)
				if the basic compensation for total disability of the employee were provided in
				accordance with paragraph (1).
											(B)Transition
				period for certain employeesFor a covered claim for total
				disability by an employee who is not an employee described in subparagraph (A),
				the employee shall receive the basic compensation for total disability provided
				under subsection (a) until the later of—
											(i)the date on
				which the employee attains retirement age; and
											(ii)the date
				that is 3 years after the date of enactment of the
				Workers' Compensation Reform Act of
				2012.
											.
						(3)Partial
			 disabilitySection 8106 is amended—
						(A)in subsection
			 (a), by striking If and inserting In general.—Subject to
			 subsection (b), if;
						(B)by
			 redesignating subsections (b) and (c) as subsections (c) and (d), respectively;
			 and
						(C)by inserting
			 after subsection (a) the following:
							
								(b)Conversion
				of entitlement at retirement age
									(1)In
				generalExcept as provided in paragraph (2), the basic
				compensation for partial disability for an employee who has attained retirement
				age shall be 50 percent of the difference between the monthly pay of the
				employee and the monthly wage-earning capacity of the employee after the
				beginning of the partial disability.
									(2)Exceptions
										(A)Covered
				recipients who are retirement age or face financial
				hardshipParagraph (1) shall not apply to a covered claim for
				partial disability by an employee if the employee—
											(i)on the date of
				enactment of the Workers' Compensation Reform
				Act of 2012, has attained retirement age; or
											(ii)is a member of a
				household that would meet the income and assets requirements for eligibility
				for the supplemental nutrition assistance program as described in section 5 of
				the Food and Nutrition Act of 2008 (7 U.S.C. 2014) (not including any
				provisions permitting eligibility due to benefits received under any other law)
				if the basic compensation for total disability of the employee were provided in
				accordance with paragraph (1).
											(B)Transition
				period for certain employeesFor a covered claim for partial
				disability by an employee who is not an employee described in subparagraph (A),
				the employee shall receive basic compensation for partial disability in
				accordance with subsection (a) until the later of—
											(i)the date on
				which the employee attains retirement age; and
											(ii)the date
				that is 3 years after the date of enactment of the
				Workers' Compensation Reform Act of
				2012.
											.
						303.Augmented compensation for
			 dependents
				(a)In generalSection 8110 is amended—
					(1)by redesignating subsection (b) as
			 subsection (c); and
					(2)by inserting after subsection (a) the
			 following:
						
							(b)Termination of augmented
				compensation
								(1)In generalSubject to paragraph (2), augmented
				compensation for dependants under subsection (c) shall not be provided.
								(2)Exceptions
									(A)Total disabilityFor a covered claim for total disability by
				an employee—
										(i)the employee shall receive augmented
				compensation under subsection (c) if the employee is an individual who has an
				exempt disability condition; and
										(ii)the employee shall receive augmented
				compensation under subsection (c) until the date that is 3 years after the date
				of enactment of the Workers' Compensation
				Reform Act of 2012 if the employee is not an employee described
				in clause (i).
										(B)Partial disabilityFor a covered claim for partial disability
				by an employee, the employee shall receive augmented compensation under
				subsection (c) until the date that is 3 years after the date of enactment of
				the Workers' Compensation Reform Act of
				2012.
									(C)Permanent disability compensated by a
				scheduleFor a claim for a
				permanent disability described in section 8107(a) by an employee that commenced
				before the date of enactment of the Workers'
				Compensation Reform Act of 2012, the employee shall receive
				augmented compensation under subsection
				(c).
									.
					(b)Maximum and minimum monthly
			 paymentsSection 8112 is
			 amended—
					(1)in subsection (a)—
						(A)by inserting subsections (b) and (c)
			 and  before section 8138;
						(B)by striking including augmented
			 compensation under section 8110 of this title but; and
						(C)by striking 75 percent each
			 place it appears and inserting 662/3
			 percent;
						(2)by redesignating subsection (b) as
			 subsection (c);
					(3)by inserting after subsection (a) the
			 following:
						
							(b)Exceptions
								(1)Covered disability conditionFor a covered claim for total disability by
				an employee, if the employee is an individual who has an exempt disability
				condition—
									(A)the monthly rate of compensation for
				disability that is subject to the maximum and minimum monthly amounts under
				subsection (a) shall include any augmented compensation under section 8110;
				and
									(B)subsection (a) shall be applied by
				substituting 75 percent for 662/3
				percent each place it appears.
									(2)Partial disabilityFor a covered claim for partial disability
				by an employee, until the date that is 3 years after the date of enactment of
				the Workers' Compensation Reform Act of
				2012—
									(A)the monthly rate of compensation for
				disability that is subject to the maximum and minimum monthly amounts under
				subsection (a) shall include any augmented compensation under section 8110;
				and
									(B)subsection (a) shall be applied by
				substituting 75 percent for 662/3
				percent each place it appears.
									;
				and
					(4)in subsection (c), as redesignated by
			 paragraph (2), by striking subsection (a) and inserting
			 subsections (a) and (b).
					(c)Death benefits generallySection 8133 is amended—
					(1)in subsections (a) and (e), by striking
			 75 percent each place it appears and inserting
			 662/3 percent (except as provided in subsection
			 (g)); and
					(2)by adding at the end the following:
						
							(g)If the death occurred before the date of
				enactment of the Workers' Compensation Reform
				Act of 2012, subsections (a) and (e) shall be applied by
				substituting 75 percent for 662/3
				percent each place it
				appears.
							.
					(d)Death benefits for civil air patrol
			 volunteersSection 8141 is
			 amended—
					(1)in subsection (b)(2)(B) by striking
			 75 percent and inserting 662/3
			 percent (except as provided in subsection (c));
					(2)by redesignating subsection (c) as
			 subsection (d); and
					(3)by inserting after subsection (b) the
			 following:
						
							(c)If the death occurred before the date of
				enactment of the Workers' Compensation Reform
				Act of 2012, subsection (b)(2)(B) shall be applied by
				substituting 75 percent for 662/3
				percent.
							.
					304.Schedule compensation
			 paymentsSection 8107 is
			 amended—
				(1)in subsection (a), by striking at
			 the rate of 662/3 percent of his monthly pay and
			 inserting at the rate specified under subsection (d); and
				(2)by adding at the end the following:
					
						(d)Rate for compensation
							(1)Annual salary
								(A)In generalExcept as provided in paragraph (2), the
				rate under subsection (a) shall be the rate of 662/3
				percent of the annual salary level established under subparagraph (B), in a
				lump sum equal to the present value (as calculated under subparagraph (C)) of
				the amount of compensation payable under the schedule.
								(B)Establishment
									(i)In generalThe Secretary of Labor shall establish an
				annual salary for purposes of subparagraph (A) in the amount the Secretary
				determines will result in the aggregate cost of payments made under this
				section being equal to what would have been the aggregate cost of payments
				under this section if the amendments made by section 304(a) of the Workers’
				Compensation Reform Act of 2012 had not been enacted.
									(ii)Cost of living adjustmentThe annual salary established under clause
				(i) shall be increased on March 1 of each year by the amount determined by the
				Secretary of Labor to represent the percent change in the price index published
				for December of the preceding year over the price index published for the
				December of the year prior to the preceding year, adjusted to the nearest
				one-tenth of 1 percent.
									(C)Present valueThe Secretary of Labor shall calculate the
				present value for purposes of subparagraph (A) using a rate of interest equal
				to the average market yield for outstanding marketable obligations of the
				United States with a maturity of 2 years on the first business day of the month
				in which the compensation is paid or, in the event that such marketable
				obligations are not being issued on such date, at an equivalent rate selected
				by the Secretary of Labor, true discount compounded annually.
								(2)Certain injuriesFor an injury that occurred before the date
				of enactment of the Workers’ Compensation Reform Act of 2012, the rate under
				subsection (a) shall be 662/3 percent of the employee’s
				monthly pay.
							(e)Simultaneous receipt
							(1)Total disabilityAn employee who receives compensation for
				total disability under section 8105 may only receive the lump sum of schedule
				compensation under this section in addition to and simultaneously with the
				benefits for total disability after the earlier of—
								(A)the date on which the basic compensation
				for total disability of the employee becomes 50 percent of the monthly pay of
				the employee under section 8105(b); or
								(B)the date on which augmented compensation of
				the employee terminates under section 8110(b)(2)(A)(ii), if the employee
				receives such compensation.
								(2)Partial disabilityAn employee who receives benefits for
				partial disability under section 8106 may only receive the lump sum of schedule
				compensation under this section in addition to and simultaneously with the
				benefits for partial disability after the earlier of—
								(A)the date on which the basic compensation
				for partial disability of the employee becomes 50 percent of the difference
				between the monthly pay of the employee and the monthly wage-earning capacity
				of the employee after the beginning of the partial disability under section
				8106(b); or
								(B)the date on which augmented compensation of
				the employee terminates under section 8110(b)(2)(B), if the employee receives
				such
				compensation.
								.
				305.Vocational rehabilitation
				(a)In generalSection 8104 is amended—
					(1)in subsection (a)—
						(A)by striking (a) The Secretary of
			 Labor may and all that follows through undergo vocational
			 rehabilitation. and inserting the following:
							
								(a)In general
									(1)DirectionExcept as provided in paragraph (2), not
				earlier than the date that is 6 months after the date on which an individual
				eligible for wage-loss compensation under section 8105 or 8106 is injured, or
				by such other date as the Secretary of Labor determines it would be reasonable
				under the circumstances for the individual to begin vocational rehabilitation,
				and if vocational rehabilitation may enable the individual to become capable of
				more gainful employment, the Secretary of Labor shall direct the individual to
				participate in developing a comprehensive return to work plan and to undergo
				vocational rehabilitation at a location a reasonable distance from the
				residence of the
				individual.
									;
						(B)by striking the Secretary of Health,
			 Education, and Welfare in carrying out the purposes of chapter 4 of title
			 29 and inserting the Secretary of Education in carrying out the
			 purposes of the Rehabilitation Act of 1973 (29 U.S.C. 701 et
			 seq.);
						(C)by striking under section 32(b)(1)
			 of title 29 and inserting under section 5 of the Rehabilitation
			 Act of 1973 (29 U.S.C. 704); and
						(D)by adding at the end the following:
							
								(2)ExceptionThe Secretary of Labor may not direct an
				individual who has attained retirement age to participate in developing a
				comprehensive return to work plan or to undergo vocational
				rehabilitation.
								;
						(2)by redesignating subsection (b) as
			 subsection (c);
					(3)by inserting after subsection (a) the
			 following:
						
							(b)Contents of return to work
				planA return to work plan
				developed under subsection (a)—
								(1)shall—
									(A)set forth specific measures designed to
				increase the wage-earning capacity of an individual;
									(B)take into account the prior training and
				education of the individual and the training, educational, and employment
				opportunities reasonably available to the individual; and
									(C)provide that any employment undertaken by
				the individual under the return to work plan be at a location a reasonable
				distance from the residence of the individual;
									(2)may provide that the Secretary will pay out
				of amounts in the Employees’ Compensation Fund reasonable expenses of
				vocational rehabilitation (which may include tuition, books, training fees,
				supplies, equipment, and child or dependent care) during the course of the
				plan; and
								(3)may not be for a period of more than 2
				years, unless the Secretary finds good cause to grant an extension, which may
				be for not more than 2
				years.
								;
					(4)in subsection (c), as so
			 redesignated—
						(A)by inserting Compensation.— before
			 Notwithstanding; and
						(B)by striking , other than employment
			 undertaken pursuant to such rehabilitation; and
						(5)by adding at the end the following:
						
							(d)Assisted reemployment agreements
								(1)In generalThe Secretary may enter into an assisted
				reemployment agreement with an agency or instrumentality of any branch of the
				Federal Government or a State or local government or a private employer that
				employs an individual eligible for wage-loss compensation under section 8105 or
				8106 to enable the individual to return to productive employment.
								(2)ContentsAn assisted reemployment agreement under
				paragraph (1)—
									(A)may provide that the Secretary will use
				amounts in the Employees’ Compensation Fund to reimburse an employer in an
				amount equal to not more than 100 percent of the compensation the individual
				would otherwise receive under section 8105 or 8106; and
									(B)may not be for a period of more than 3
				years.
									(e)ListTo facilitate the hiring of individuals
				eligible for wage-loss compensation under section 8105 or 8106, the Secretary
				shall provide a list of such individuals to the Office of Personnel Management,
				which the Office of Personnel Management shall provide to all agencies and
				instrumentalities of the Federal
				Government.
							.
					(b)Employees’ Compensation FundSection 8147 is amended by adding at the
			 end:
					
						(d)Notwithstanding subsection (b), any
				benefits or other payments paid to or on behalf of an employee under this
				subchapter or any extension or application thereof for a recurrence of injury,
				consequential injury, aggravation of injury, or increase in percentage of
				impairment to a member for which compensation is provided under the schedule
				under section 8107 suffered in a permanent position with an agency or
				instrumentality of the United States while the employment with the agency or
				instrumentality is covered under an assisted reemployment agreement entered
				into under section 8104(d) shall not be included in total cost of benefits and
				other payments in the statement provided to the agency or instrumentality under
				subsection (b) if the injury was originally incurred in a position not covered
				by an assisted reemployment
				agreement.
						.
				(c)Termination of vocational rehabilitation
			 requirement after retirement ageSection 8113(b) is amended by adding at the
			 end the following: An individual who has attained retirement age may not
			 be required to undergo vocational rehabilitation..
				(d)Mandatory benefit reduction for
			 noncomplianceSection 8113(b)
			 is amended by striking may reduce and inserting shall
			 reduce.
				(e)Technical and conforming
			 amendments
					(1)In generalSubchapter III of chapter 15 of title 31,
			 United States Code, is amended by adding at the end the following:
						
							1538.Authorization for assisted
				reemploymentFunds may be
				transferred from the Employees’ Compensation Fund established under section
				8147 of title 5 to the applicable appropriations account for an agency or
				instrumentality of any branch of the Federal Government for the purposes of
				reimbursing the agency or instrumentality in accordance with an assisted
				reemployment agreement entered into under section 8104 of title
				5.
							.
					(2)Table of sectionsThe table of sections for chapter 15 of
			 title 31, United States Code, is amended by inserting after the item relating
			 to section 1537 the following:
						
							
								1538. Authorization for
				assisted
				reemployment.
							
							.
					306.Reporting requirements
				(a)In generalChapter 81 is amended by inserting after
			 section 8106 the following:
					
						8106a.Reporting requirements
							(a)DefinitionIn this section, the term employee
				receiving compensation means an employee who—
								(1)is paid compensation under section 8105 or
				8106; and
								(2)has not attained retirement age.
								(b)AuthorityThe Secretary of Labor shall require an
				employee receiving compensation to report the earnings of the employee
				receiving compensation from employment or self-employment, by affidavit or
				otherwise, in the manner and at the times the Secretary specifies.
							(c)ContentsAn employee receiving compensation shall
				include in a report required under subsection (a) the value of housing, board,
				lodging, and other advantages which are part of the earnings of the employee
				receiving compensation in employment or self-employment and the value of which
				can be estimated.
							(d)Failure To report and false
				reports
								(1)In generalAn employee receiving compensation who
				fails to make an affidavit or other report required under subsection (b) or who
				knowingly omits or understates any part of the earnings of the employee in such
				an affidavit or other report shall forfeit the right to compensation with
				respect to any period for which the report was required.
								(2)Forfeited compensationCompensation forfeited under this
				subsection, if already paid to the employee receiving compensation, shall be
				recovered by a deduction from the compensation payable to the employee or
				otherwise recovered under section 8129, unless recovery is waived under that
				section.
								.
				(b)Technical and conforming
			 amendmentsThe table of
			 sections for chapter 81 is amended by inserting after the item relating to
			 section 8106 the following:
					
						
							8106a. Reporting
				requirements.
						
						.
				307.Disability management review; independent
			 medical examinationsSection
			 8123 is amended by adding at the end the following:
				
					(e)Disability management review
						(1)DefinitionsIn this subsection—
							(A)the term covered employee
				means an employee who is in continuous receipt of compensation for total
				disability under section 8105 for a period of not less than 6 months;
				and
							(B)the term disability management review
				process means the disability management review process established under
				paragraph (2)(A).
							(2)EstablishmentThe Secretary of Labor shall—
							(A)establish a disability management review
				process for the purpose of certifying and monitoring the disability status and
				extent of injury of each covered employee; and
							(B)promulgate regulations for the
				administration of the disability management review process.
							(3)Physical examinations
				requiredUnder the disability
				management review process, the Secretary of Labor shall periodically require
				covered employees to submit to physical examinations under subsection (a) by
				physicians selected by the Secretary. A physician conducting a physical
				examination of a covered employee shall submit to the Secretary a report
				regarding the nature and extent of the injury to and disability of the covered
				employee.
						(4)Frequency
							(A)In generalThe regulations promulgated under paragraph
				(2)(B) shall specify the process and criteria for determining when and how
				frequently a physical examination should be conducted for a covered
				employee.
							(B)Minimum frequency
								(i)InitialAn initial physical examination shall be
				conducted not more than a brief period after the date on which a covered
				employee has been in continuous receipt of compensation for total disability
				under section 8015 for 6 months.
								(ii)Subsequent examinationsAfter the initial physical examination,
				physical examinations of a covered employee shall be conducted not less than
				once every 3 years.
								(5)Employing agency or instrumentality
				requests
							(A)In generalThe agency or instrumentality employing an
				employee who has made a claim for compensation for total disability under
				section 8105 may at any time submit a request for the Secretary of Labor to
				promptly require the employee to submit to a physical examination under this
				subsection.
							(B)Requesting officerA request under subparagraph (A) shall be
				made on behalf of an agency or instrumentality by—
								(i)the head of the agency or
				instrumentality;
								(ii)the Chief Human Capital Officer of the
				agency or instrumentality; or
								(iii)if the agency or instrumentality does not
				have a Chief Human Capital Officer, an officer with responsibilities similar to
				those of a Chief Human Capital Officer designated by the head of the agency or
				instrumentality to make requests under this paragraph.
								(C)InformationA request under subparagraph (A) shall be
				in writing and accompanied by—
								(i)a certification by the officer making the
				request that the officer has reviewed the relevant material in the employee’s
				file;
								(ii)an explanation of why the officer has
				determined, based on the materials in the file and other information known to
				the officer, that requiring a physical examination of the employee under this
				subsection is necessary; and
								(iii)copies of the materials relating to the
				employee that are relevant to the officer’s determination and request, unless
				the agency or instrumentality has a reasonable basis for not providing the
				materials.
								(D)ExaminationIf the Secretary of Labor receives a
				request under this paragraph before an employee has undergone an initial
				physical examination under paragraph (4)(B)(i), the Secretary shall promptly
				require the physical examination of the employee. A physical examination under
				this subparagraph shall satisfy the requirement under paragraph (4)(B)(i) that
				an initial physical examination be conducted.
							(E)After initial examination
								(i)In generalIf the Secretary of Labor receives a
				request under this paragraph after an employee has undergone an initial
				physical examination under paragraph (4)(B)(i), the Secretary shall—
									(I)review the request and the information,
				explanation, and other materials submitted with the request; and
									(II)determine whether to require the physical
				examination of the employee who is the subject of the request.
									(ii)Not grantedIf the Secretary determines not to grant a
				request described in clause (i), the Secretary shall promptly notify the
				officer who made the request and provide an explanation of the reasons why the
				request was
				denied.
								.
			308.Waiting period
				(a)In generalSection 8117 is amended—
					(1)in the section heading, by striking
			 Time of accrual of
			 right and inserting Waiting period;
					(2)in subsection (a)—
						(A)in the matter preceding paragraph (1), by
			 striking An employee and all that follows through is not
			 entitled and inserting In general.—An employee is not entitled to
			 continuation of pay within the meaning of section 8118 for the first 3 days of
			 temporary disability or, if section 8118 does not apply, is not
			 entitled;
						(B)in paragraph (1), by adding
			 or at the end;
						(C)by striking paragraph (2); and
						(D)by redesignating paragraph (3) as paragraph
			 (2); and
						(3)in subsection (b)—
						(A)by striking A Postal Service
			 the first place it appears and all that follows through A Postal
			 Service the second place it appears and inserting
			 Use of
			 leave.—An;
						(B)by striking that 3-day
			 period and inserting the first 3 days of temporary
			 disability; and
						(C)by striking or is followed by
			 permanent disability.
						(b)Continuation of paySection 8118 is amended—
					(1)in the section heading, by striking
			 ; election to use annual or
			 sick leave;
					(2)in subsection (b)(1), by striking
			 section 8117(b) and inserting section
			 8117;
					(3)by striking subsection (c); and
					(4)by redesignating subsections (d) as
			 subsection (c).
					(c)Technical and conforming
			 amendmentsThe table of
			 sections for chapter 81 is amended by striking the items relating to sections
			 8117 and 8118 and inserting the following:
					
						
							8117. Waiting
				period.
							8118. Continuation of
				pay.
						
						.
				309.Election of benefits
				(a)In generalSection 8116 is amended by adding at the
			 end the following:
					
						(e)Retirement benefits
							(1)In generalAn individual entitled to compensation
				benefits payable under this subchapter and under chapter 83 or 84 or any other
				retirement system for employees of the Government, for the same period, shall
				elect which benefits the individual will receive.
							(2)Election
								(A)DeadlineAn individual shall make an election under
				paragraph (1) in accordance with such deadlines as the Secretary of Labor shall
				establish, which shall be a reasonable period after the individual has received
				notice of a final determination that the individual is entitled to compensation
				benefits payable under this subchapter.
								(B)RevocabilityAn election under paragraph (1) shall be
				revocable, notwithstanding any other provision of law, except for any period
				during which an individual—
									(i)was qualified for benefits payable under
				both this subchapter and under a retirement system described in paragraph (1);
				and
									(ii)was paid benefits under the retirement
				system after having been notified of eligibility for benefits under this
				subchapter.
									(3)Informed choiceThe Secretary of Labor shall provide
				information, and shall ensure that information is provided, to an individual
				described in paragraph (1) about the benefits available to the individual under
				this subchapter or under chapter 83 or 84 or any other retirement system
				referred to in paragraph (1) the individual may elect to
				receive.
							.
				(b)Technical and conforming
			 amendmentsSections
			 8337(f)(3) and 8464a(a)(3) are each amended by striking
			 Paragraphs and inserting Except as provided under chapter
			 81, paragraphs.
				310.Sanction for noncooperation with field
			 nursesSection 8123, as
			 amended by section 307, is amended by adding at the end the following:
				
					(f)Field nurses
						(1)DefinitionIn this subsection, the term field
				nurse means a registered nurse that assists the Secretary in the
				medical management of disability claims under this subchapter and provides
				claimants with assistance in coordinating medical care.
						(2)AuthorizationThe Secretary may use field nurses to
				coordinate medical services and vocational rehabilitation programs for injured
				employees under this subchapter. If an employee refuses to cooperate with a
				field nurse or obstructs a field nurse in the performance of duties under this
				subchapter, the right to compensation under this subchapter shall be suspended
				until the refusal or obstruction
				stops.
						.
			311.Subrogation of continuation of pay
				(a)In generalSection 8131 is amended—
					(1)in subsection (a), in the matter preceding
			 paragraph (1), by inserting continuation of pay or before
			 compensation;
					(2)in subsection (b), by inserting
			 continuation of pay or before compensation;
			 and
					(3)in subsection (c)—
						(A)by inserting continuation of pay
			 or before compensation already paid; and
						(B)by inserting “continuation of pay or”
			 before compensation payable.
						(b)Adjustment after recovery from a third
			 personSection 8132 is
			 amended—
					(1)in the first sentence—
						(A)by inserting continuation of pay
			 or before compensation is payable;
						(B)by inserting continuation of pay
			 or before compensation from the United States;
						(C)by striking by him or in his
			 behalf and inserting by the beneficiary or on behalf of the
			 beneficiary;
						(D)by inserting continuation of pay
			 and before compensation paid by the United States;
			 and
						(E)by striking compensation payable to
			 him and inserting continuation of pay or compensation payable to
			 the beneficiary;
						(2)in the second sentence, by striking
			 his designee and inserting the designee of the
			 beneficiary; and
					(3)in the fourth sentence, by striking
			 If compensation and all that follows through payable to
			 him by the United States and inserting If continuation of pay or
			 compensation has not been paid to the beneficiary, the money or property shall
			 be credited against continuation of pay or compensation payable to the
			 beneficiary by the United States.
					(c)Effective
			 dateThis section and the
			 amendments made by this section shall take effect on the date of enactment of
			 this Act.
				312.Integrity and compliance
				(a)In generalSubchapter I of chapter 81 is amended by
			 adding at the end the following:
					
						8153.Integrity and Compliance Program
							(a)DefinitionsIn this section—
								(1)the term FECA program means
				the Federal Employees Compensation Program administered under this
				subchapter;
								(2)the term improper payment has
				the meaning given that term in section 2(f) of the Improper Payments
				Information Act of 2002 (31 U.S.C. 3321 note);
								(3)the term Inspector
				General—
									(A)means an Inspector General described in
				subparagraph (A), (B), or (I) of section 11(b)(1) of the Inspector General Act
				of 1978 (5 U.S.C. App.); and
									(B)does not include the Inspector General of
				an entity having no employees covered under the FECA program.
									(4)the term Integrity and Compliance
				Program means the Integrity and Compliance Program established under
				subsection (b);
								(5)the term provider means a
				provider of medical or other services under the FECA program;
								(6)the term Secretary means the
				Secretary of Labor; and
								(7)the term Task Force means the
				FECA Integrity and Compliance Task Force established under subsection
				(c)(2)(A).
								(b)Integrity and compliance
				programNot later than 270
				days after the date of enactment of this section, the Secretary shall establish
				an Integrity and Compliance Program for the purpose of preventing, identifying,
				and recovering fraudulent and other improper payments for the FECA program,
				which shall include—
								(1)procedures for identifying potentially
				improper payments before payment is made to claimants and providers, including,
				where appropriate, predictive analytics;
								(2)reviews after payment is made to identify
				potentially improper payments to claimants and providers;
								(3)on-going screening and verification
				procedures to ensure the continued eligibility of medical providers to provide
				services under the FECA program, including licensure, Federal disbarment, and
				the existence of relevant criminal convictions;
								(4)provision of appropriate information,
				education, and training to claimants and providers on requirements to ensure
				the integrity of the FECA program, including payments under the FECA
				program;
								(5)appropriate controls and audits to ensure
				that providers adopt internal controls and procedures for compliance with
				requirements under the FECA program;
								(6)procedures to ensure—
									(A)initial and continuing eligibility of
				claimants for compensation, benefits, or services under the FECA program;
				and
									(B)ongoing verification of information in
				databases relating to claimants to ensure accuracy and completeness; and
									(7)sharing and accessing data and information
				with other agencies and instrumentalities of the United States, including the
				United States Postal Service.
								(c)Interagency cooperation on anti-fraud
				efforts
								(1)In generalIn administering the FECA program,
				including the Integrity and Compliance Program, the Secretary shall cooperate
				with other agencies and instrumentalities of the United States (including the
				United States Postal Service) and the Inspectors General of such agencies and
				instrumentalities to prevent, identify, and recover fraudulent and other
				improper payments under the FECA program.
								(2)Task force
									(A)In generalThere is established a task force, which
				shall be known as the FECA Integrity and Compliance Task Force.
									(B)MembershipThe members of the Task Force shall
				be—
										(i)the Secretary, who shall serve as the
				Chairperson of the Task Force;
										(ii)the Postmaster General, who shall serve as
				the Vice Chairperson of the Task Force;
										(iii)the Attorney General;
										(iv)the Director of the Office of Management
				and Budget; and
										(v)other appropriate Federal officials, as
				determined by the Chairperson and Vice Chairperson of the Task Force.
										(C)Advisory membersThe following officials shall attend
				meetings of the Task Force and participate as ad hoc, advisory members, to
				provide technical assistance and guidance to the Task Force with respect to the
				duties of the Task Force:
										(i)The Inspector General of the Department of
				Labor.
										(ii)The Inspector General of the United States
				Postal Service.
										(iii)The Inspectors General of other appropriate
				agencies and instrumentalities of the United States that employ a significant
				number of individuals receiving compensation, benefits, or services under the
				FECA program, as determined by the Chairperson of the Task Force.
										(D)DutiesThe Task Force shall—
										(i)set forth, in writing, a description of the
				respective roles and responsibilities in preventing, identifying, recovering,
				and prosecuting fraud under, and otherwise ensuring integrity and compliance
				of, the FECA program of—
											(I)the Secretary (including subordinate
				officials such as the Director of the Office of Workers’ Compensation
				Programs);
											(II)the Inspector General of the Department of
				Labor;
											(III)the Inspectors General of agencies and
				instrumentalities of the United States that employ claimants under the FECA
				program;
											(IV)the Attorney General; and
											(V)any other relevant officials;
											(ii)develop procedures for sharing information
				of possible fraud under the FECA program or other intentional misstatements by
				claimants or providers under the FECA program, including procedures
				addressing—
											(I)notification of appropriate officials of
				the Department of Labor of potential fraud or other intentional misstatements,
				including provision of supporting information;
											(II)timely and appropriate response by
				officials of the Department of Labor to notifications described in subclause
				(I);
											(III)the inclusion of information and evidence
				relating to fraud and other intentional misstatements in criminal, civil, and
				administrative proceedings relating to the provision of compensation, benefits,
				or medical services (including payments to providers) under the FECA
				program;
											(IV)the coordination of criminal investigations
				with the administration of the FECA program; and
											(V)the protection of information relating to
				an investigation of possible fraud under the FECA program from potential
				disclosure, including requirements that enable investigative files to be
				appropriately separated from case management files;
											(iii)not later than 1 year after the date of
				enactment of this section, submit to the Committee on Homeland Security and
				Governmental Affairs of the Senate and the Committee on Oversight and
				Government Reform and the Committee on Education and the Workforce of the House
				of Representatives a report that includes the description and procedures
				required under clauses (i) and (ii).
										(3)Rule of constructionNothing in this subsection shall be
				construed to limit or restrict any authority of an Inspector General.
								(d)Improvements to access of Federal
				databases
								(1)In generalIn order to improve compliance with the
				requirements under and the integrity of the FECA program, or as required to
				otherwise detect and prevent improper payments under the FECA program
				(including for purposes of computer matching under subsection (e)(1)(D)), upon
				written request—
									(A)the Commissioner of Social Security shall
				make available to the Secretary, the Postmaster General, and each Inspector
				General the Social Security earnings information of a living or deceased
				employee;
									(B)the Director of the Office of Personnel
				Management shall make available to the Secretary, the Postmaster General, and
				each Inspector General the information in the databases of Federal employees
				and retirees maintained by the Director; and
									(C)the Secretary of Veterans Affairs shall
				make available to the Secretary, the Postmaster General, and each Inspector
				General the information in the database of disabled individuals maintained by
				the Secretary of Veterans Affairs.
									(2)National directory of new
				hiresUpon written request,
				the Secretary of Health and Human Services shall make available to the
				Secretary, the Postmaster General, each Inspector General, and the Comptroller
				General of the United States the information in the National Directory of New
				Hires for purposes of carrying out this subchapter, in order to improve
				compliance with the requirements under and the integrity of the FECA program,
				or as required to otherwise detect and prevent improper payments under the FECA
				program (including for purposes of computer matching under subsection
				(e)(1)(D)). The Comptroller General may obtain information from the National
				Directory of New Hires for purposes of any audit, evaluation, or investigation,
				including any audit, evaluation, or investigation relating to program
				integrity.
								(3)ProceduresThe Secretary shall establish procedures
				for correlating the identity and status of recipients of compensation,
				benefits, or services under this subchapter with Social Security earnings
				information described in paragraph (1)(A).
								(4)ProvisionInformation requested under this subsection
				shall be provided—
									(A)in a timely manner;
									(B)at a reasonable cost to the Secretary, the
				Postmaster General, or an Inspector General;
									(C)without cost to the Comptroller General of
				the United States; and
									(D)in the manner, frequency, and form
				reasonably specified by the officer making the request, which, upon request,
				shall include electronic form.
									(5)Assessment of data
				cost-effectiveness
									(A)In generalThe Secretary shall consider and assess
				procedures for correlating the identity and status of recipients of
				compensation, benefits, or services under this subchapter with information
				relating to employees, retirees, and individuals described in subparagraphs (B)
				and (C) of paragraph (1) and paragraph (2).
									(B)ReportNot later than 1 year after the date of
				enactment of this section, the Secretary shall submit to the Committee on
				Homeland Security and Governmental Affairs of the Senate and the Committee on
				Oversight and Government Reform and the Committee on Education and the
				Workforce of the House of Representatives a report on the cost-effectiveness of
				the use of the databases described in subparagraphs (B) and (C) of paragraph
				(1) and paragraph (2) for program compliance and integrity. The report required
				under this subparagraph may be included as part of the report required under
				subsection (f).
									(6)United States postal service feca enrollee
				databaseNot later than 180
				days after the date of enactment of this section, in order to track, verify,
				and communicate with the Secretary and other relevant entities, the Postmaster
				General shall establish an electronic database of information relating to
				employees of the United States Postal Service who have applied for or are
				receiving compensation, benefits, or services under this subchapter.
								(7)Rule of constructionNothing in this subsection shall be
				construed to limit the authority of the Comptroller General of the United
				States under section 716 of title 31.
								(e)General protocols and security
								(1)Establishment
									(A)In generalIn order to ensure strong information
				security and privacy standards, the Task Force shall establish protocols for
				the secure transfer and storage of any information provided to an individual or
				entity under this section.
									(B)ConsiderationsIn establishing protocols under
				subparagraph (A), the Task Force shall consider any recommendations submitted
				to the Secretary by the Inspector General of the Department of Health and Human
				Services with respect to the secure transfer and storage of information, and to
				comply with privacy laws and best practices.
									(C)Fraud case protectionThe Task Force shall establish protocols
				and procedures to enable information and materials relating to an active
				investigation of possible fraud relating to the FECA program to be
				appropriately kept separate from the files for employees relating to the
				provision of compensation, benefits, or services under the FECA program.
									(D)Computer matching by federal agencies for
				purposes of investigation and prevention of improper payments and
				fraud
										(i)In generalExcept as provided in this subparagraph, in
				accordance with section 552a (commonly known as the Privacy Act of 1974), the
				Secretary, the Postmaster General, each Inspector General, and the head of each
				agency may enter into computer matching agreements that allow ongoing data
				matching (which shall include automated data matching) in order to assist in
				the detection and prevention of improper payments under the FECA
				program.
										(ii)ReviewNot later than 60 days after a proposal for
				an agreement under clause (i) has been presented to a Data Integrity Board
				established under section 552a(u) for consideration, the Data Integrity Board
				shall approve or deny the agreement.
										(iii)Termination dateAn agreement under clause (i)—
											(I)shall have a termination date of less than
				3 years; and
											(II)during the 3-month period ending on the
				date on which the agreement is scheduled to terminate, may be renewed by the
				agencies entering the agreement for not more than 3 years.
											(iv)Multiple agenciesFor purposes of this subparagraph, section
				552a(o)(1) shall be applied by substituting between the source agency
				and the recipient agency or non-Federal agency or an agreement governing
				multiple agencies’ for ‘between the source agency and the recipient agency or
				non-Federal agency in the matter preceding subparagraph (A).
										(v)Cost-benefit analysisAn agreement under clause (i) may be
				entered without regard to section 552a(o)(1)(B), relating to a cost-benefit
				analysis of the proposed matching program.
										(vi)Guidance by the office of management and
				budgetNot later than 6
				months after the date of enactment of the Workers' Compensation Reform Act of 2012,
				and in consultation with the Council of Inspectors General on Integrity and
				Efficiency, the Secretary of Health and Human Services, the Commissioner of
				Social Security, and the head of any other relevant agency, the Director of the
				Office of Management and Budget shall—
											(I)issue guidance for agencies regarding
				implementing this subparagraph, which shall include standards for reimbursement
				costs, when necessary, between agencies; and
											(II)establish standards and develop standard
				matching agreements for the purpose of improving the process for establishing
				data use or computer matching agreements.
											(2)ComplianceThe Secretary, the Postmaster General, and
				each Inspector General shall ensure that any information provided to an
				individual or entity under this section is provided in accordance with
				protocols established under paragraph (1).
								(3)Rule of constructionNothing in this section shall be construed
				to affect the rights of an individual under section 552a(p).
								(f)ReportNot later than 1 year after the date of
				enactment of this section, and annually thereafter for 5 years, the Secretary
				shall submit a report on the activities of the Secretary under this section,
				including implementation of the Integrity and Compliance Program, to—
								(1)the Committee on Homeland Security and
				Governmental Affairs of the Senate; and
								(2)the Committee on Oversight and Government
				Reform and the Committee on Education and the Workforce of the House of
				Representatives.
								(g)GAO reviewThe Comptroller General of the United
				States shall—
								(1)conduct periodic reviews of the Integrity
				and Compliance Program; and
								(2)submit reports on the results of the
				reviews under paragraph (1) to the Committee on Homeland Security and
				Governmental Affairs of the Senate and the Committee on Oversight and
				Government Reform and the Committee on Education and the Workforce of the House
				of Representatives not later than—
									(A)2 years after the date of enactment of this
				section; and
									(B)3 years after submission of the report
				under subparagraph
				(A).
									.
				(b)Technical and conforming
			 amendmentThe table of
			 sections for chapter 81 is amended by inserting after the item relating to
			 section 8152 the following:
					
						
							8153. Integrity and Compliance
				Program.
						
						.
				(c)Effective
			 dateThis section and the
			 amendments made by this section shall take effect on the date of enactment of
			 this Act.
				313.Amount of compensation
				(a)Injuries to face, head, and
			 neckSection 8107(c)(21) is
			 amended—
					(1)by striking not to exceed
			 $3,500 and inserting in proportion to the severity of the
			 disfigurement, not to exceed $50,000,; and
					(2)by adding at the end the following:
			 The maximum amount of compensation under this paragraph shall be
			 increased on March 1 of each year by the amount determined by the Secretary of
			 Labor to represent the percent change in the price index published for December
			 of the preceding year over the price index published for the December of the
			 year prior to the preceding year, adjusted to the nearest one-tenth of 1
			 percent..
					(b)Funeral expensesSection 8134(a) is amended—
					(1)by striking $800 and
			 inserting $6,000; and
					(2)by adding at the end the following:
			 The maximum amount of compensation under this subsection shall be
			 increased on March 1 of each year by the amount determined by the Secretary of
			 Labor to represent the percent change in the price index published for December
			 of the preceding year over the price index published for the December of the
			 year prior to the preceding year, adjusted to the nearest one-tenth of 1
			 percent..
					(c)ApplicationThe amendments made by this section shall
			 apply to injuries or deaths, respectively, occurring on or after the date of
			 enactment of this Act.
				314.Terrorism
			 injuries; zones of armed conflict
				(a)Covering
			 terrorism injuriesSection 8102(b) of title 5, United States
			 Code, is amended in the matter preceding paragraph (1)—
					(1)by inserting
			 or from an attack by a terrorist or terrorist organization, either known
			 or unknown, after force or individual,; and
					(2)by striking
			 outside and all that follows through 1979) and
			 inserting outside of the United States.
					(b)Continuation of
			 pay in a zone of armed conflictSection 8118 of title 5, United
			 States Code, as amended by section 308(b) of this Act, is amended—
					(1)in subsection
			 (b), by striking Continuation and inserting Except as
			 provided under subsection (d)(2), continuation;
					(2)in subsection
			 (c), as redesignated by section 308(b)(4) of this Act, by striking
			 subsection (a) and inserting subsection (a) or
			 (d);
					(3)by redesignating
			 subsection (d), as redesignated by section 308(b)(4) of this Act, as subsection
			 (e); and
					(4)inserting after
			 subsection (c) the following:
						
							(d)Continuation of
				pay in a zone of armed conflict
								(1)In
				generalNotwithstanding subsection (a), the United States shall
				authorize the continuation of pay of an employee described in subparagraph (A),
				(C), (D), or (F) of section 8101(1), who—
									(A)files a claim for
				a period of wage loss due to an injury in performance of duty in a zone of
				armed conflict (as determined by the Secretary of Labor under paragraph (3));
				and
									(B)files the claim
				for such wage loss benefit with the immediate superior of the employee not
				later than 45 days after the later of—
										(i)the termination
				of the assignment of the employee to the zone of armed conflict; or
										(ii)the return of
				the employee to the United States.
										(2)Continuation of
				payNotwithstanding subsection (b), continuation of pay under
				this subsection shall be furnished for a period not to exceed 135 days without
				any break in time or waiting period, unless controverted under regulations
				prescribed by the Secretary of Labor.
								(3)Determination
				of zones of armed conflictFor purposes of this subsection, the
				Secretary of Labor, in consultation with the Secretary of State and the
				Secretary of Defense, shall determine whether a foreign country or other
				foreign geographic area outside of the United States (as defined in section
				202(a)(7) of the State Department Basic Authorities Act of 1956 (22 U.S.C.
				4302(a)(7)) is a zone of armed conflict based on whether—
									(A)the Armed Forces
				of the United States are involved in hostilities in the country or area;
									(B)the incidence of
				civil insurrection, civil war, terrorism, or wartime conditions threatens
				physical harm or imminent danger to the health or well-being of United States
				civilian employees in the country or area;
									(C)the country or
				area has been designated a combat zone by the President under section 112(c) of
				the Internal Revenue Code of 1986;
									(D)a contingency
				operation involving combat operations directly affects civilian employees in
				the country or area; or
									(E)there exist other
				relevant conditions and
				factors.
									.
					315.Technical and conforming
			 amendmentsChapter 81 is
			 amended—
				(1)in section 8101(1)(D), by inserting
			 for an injury that occurred before the effective date of section 204(e)
			 of the District of Columbia Self-Government and Governmental Reorganization Act
			 (Public Law 93–198; 87 Stat. 783; 5 U.S.C. 8101 note) before the
			 semicolon;
				(2)in section 8139, by inserting under
			 this subchapter after Compensation awarded; and
				(3)in section 8148(a), by striking
			 section 8106 and inserting section 8106a.
				316.Regulations
				(a)In generalAs soon as possible after the date of
			 enactment of this Act, the Secretary of Labor shall promulgate regulations
			 (which may include interim final regulations) to carry out this title.
				(b)ContentsThe regulations promulgated under
			 subsection (a) shall include, for purposes of the amendments made by sections
			 302 and 303, clarification of—
					(1)what is a claim; and
					(2)what is the date on which a period of
			 disability, for which a claim is made, commences.
					317.Effective
			 dateExcept as otherwise
			 provided in this title, this title and the amendments made by this title shall
			 take effect 60 days after the date of enactment of this Act.
			IVOther matters
			401.Solvency plan
				(a)Plan requiredNot later than 90 days after the date of
			 enactment of this Act, the Postal Service shall submit to the Committee on
			 Homeland Security and Governmental Affairs of the Senate, the Committee on
			 Oversight and Government Reform of the House of Representatives, the
			 Comptroller General of the United States, and the Commission a plan describing,
			 in detail, the actions the Postal Service will take to achieve long-term
			 solvency (as defined in section 208(e) of this Act).
				(b)ConsiderationsThe plan required under subsection (a)
			 shall take into consideration—
					(1)the legal authority of the Postal
			 Service;
					(2)the changes in the legal authority and
			 responsibilities of the Postal Service under this Act;
					(3)any cost savings that the Postal Service
			 anticipates will be achieved through negotiations with employees of the Postal
			 Service;
					(4)projected changes in mail volume;
					(5)the impact
			 of—
						(A)regulations the
			 Postmaster General was required by Congress to promulgate; and
						(B)congressional
			 action required to facilitate the profitability of the Postal Service;
						(6)projected changes in the number of
			 employees needed to carry out the responsibilities of the Postal Service;
			 and
					(7)the long-term capital needs of the Postal
			 Service, including the need to maintain, repair, and replace facilities and
			 equipment.
					(c)UpdatesThe Postal Service shall update the plan
			 required under subsection (a) not less frequently than quarterly, until the
			 last quarter of fiscal year 2015.
				402.Postal rates
				(a)Commission study
					(1)In generalNot earlier than 3 years after the date of
			 enactment of this Act, the Commission shall commence a study to
			 determine—
						(A)whether and to what extent any
			 market-dominant classes, products, or types of mail services do not bear the
			 direct and indirect costs attributable to those classes, products, or types of
			 mail services; and
						(B)the impact of any excess mail processing,
			 transportation, or delivery capacity of the Postal Service on the direct and
			 indirect costs attributable to any class, product, or type of mail service that
			 bears less than 100 percent of the costs attributable to the class, product, or
			 type of mail service, as determined under subparagraph (A).
						(2)RequirementsThe Commission shall conduct the study
			 under paragraph (1) in a manner that protects confidential and proprietary
			 business information.
					(3)HearingBefore completing the study under paragraph
			 (1), the Commission shall hold a public hearing, on the record, in order to
			 better inform the conclusions of the study. The Postal Service, postal
			 customers, and other interested persons may participate in the hearing under
			 this paragraph.
					(4)CompletionNot later than 6 months after the date on
			 which the Commission commences the study under subsection (a), the Commission
			 shall complete the study.
					(b)Annual updates requiredNot later than 1 year after the date of
			 completion of the study under subsection (a), and annually thereafter, the
			 Commission shall—
					(1)determine whether any class of mail bears
			 less than 100 percent of the direct and indirect costs attributable to the
			 class, product, or type of mail service, in the same manner as under subsection
			 (a)(1)(A);
					(2)for any class of mail for which the
			 Commission makes a determination under paragraph (1), update the study under
			 subsection (a); and
					(3)include the study updated under paragraph
			 (2) in the annual written determination of the Commission under section 3653 of
			 title 39, United States Code.
					(c)Postal rates
					(1)DefinitionIn this subsection, the term
			 loss-making, as used with respect to a class of mail, means a
			 class of mail that bears less than 100 percent of the costs attributable to the
			 class of mail, according to the most recent annual determination of the
			 Commission under subsection (a)(1) or (b)(1), adjusted to account for the
			 quantitative effect of excess mail processing, transportation, or delivery
			 capacity of the Postal Service on the costs attributable to the class of
			 mail.
					(2)In generalNot later than 1 year after the date on
			 which the study under subsection (a) is completed, and annually thereafter, the
			 Postal Service shall establish postal rates for each loss-making class of
			 mail.
					(3)ConsiderationsThe Postal Service may establish postal
			 rates under paragraph (2) in a manner that ensures, to the extent practicable,
			 that a class of mail described in paragraph (2) is not loss-making by—
						(A)using the authority to increase rates under
			 section 3622(d)(1)(A) of title 39, United States Code;
						(B)exhausting any unused rate adjustment
			 authority, as defined in section 3622(d)(2)(C) of title 39, United States Code,
			 subject to paragraph (4); and
						(C)maximizing incentives to reduce costs and
			 increase efficiency with regard to the processing, transportation, and delivery
			 of such mail by the Postal Service.
						(4)Unused rate adjustment
			 authoritySection
			 3622(d)(2)(C) of title 39, United States Code, shall be applied by annually
			 increasing by 2 percentage points any unused rate adjustment authority for a
			 class of mail that bears less than 90 percent of the costs attributable to the
			 class of mail, according to the most recent annual determination of the
			 Commission under subsection (a)(1) or (b)(1), adjusted to account for the
			 quantitative effect of excess mail processing, transportation, or delivery
			 capacity of the Postal Service on the costs attributable to the class of
			 mail.
					403.Co-location with Federal
			 agenciesChapter 5 of subtitle
			 I of title 40, United States Code, is amended by adding at the end the
			 following:
				
					VIIFederal real property asset
				management
						701.DefinitionsIn this subchapter:
							(1)Agency field officeThe term agency field office
				means the field office of a landholding agency.
							(2)CouncilThe term Council means the
				Federal Real Property Council established under section 702.
							(3)Landholding agencyThe term landholding agency
				has the same meaning as in section 501(i) of the McKinney-Vento Homeless
				Assistance Act (42 U.S.C. 11411(i)).
							(4)Postal propertyThe term Postal property means
				real property owned by the United States Postal Service.
							702.Establishment of a Federal Real Property
				Council
							(a)EstablishmentThere is within the Office of Management
				and Budget a council to be known as the Federal Real Property
				Council.
							(b)PurposeThe purpose of the Council shall be to
				develop guidance for the asset management program of each executive
				agency.
							(c)Composition
								(1)In generalThe Council shall be composed of—
									(A)the senior real property officers of each
				executive agency;
									(B)the Deputy Director for Management of the
				Office of Management and Budget;
									(C)the Controller of the Office of Management
				and Budget;
									(D)the Administrator of General Services;
				and
									(E)any other full-time or permanent part-time
				Federal officials or employees, as the Chairperson determines to be
				necessary.
									(2)ChairpersonThe Deputy Director for Management of the
				Office of Management and Budget shall serve as Chairperson of the
				Council.
								(3)Administrative supportThe Office of Management and Budget shall
				provide funding and administrative support for the Council, as
				appropriate.
								703.Co-location among Postal Service
				properties
							(a)Co-location among Postal Service
				properties
								(1)Identification of real property
				assetsEach year, the Council
				shall—
									(A)identify and compile a list of agency field
				offices that are suitable for co-location with another Federal civilian real
				property asset; and
									(B)submit the list to the Director of the
				Office of Management and Budget and the Postmaster General of the United
				States.
									(2)Postal property
									(A)In generalNot later than 30 days after the completion
				of a list under paragraph (1), the Director of the Office of Management and
				Budget, in collaboration with the Postmaster General, shall identify agency
				field offices on the list that are within reasonable distance of a Postal
				property.
									(B)Reasonable distanceFor purposes of this paragraph, an agency
				field office shall be considered to be within reasonable distance of a Postal
				property if the office would be able to fulfill the mission of the office if
				the office is located at the Postal property.
									(C)Review by Postal ServiceNot later than 90 days after the receipt of
				the list submitted under subparagraph (B), the Postmaster General shall—
										(i)review the list; and
										(ii)submit to the Director of the Office of
				Management and Budget a report containing the conclusions of the review.
										(3)Terms of co-locationOn approval of the recommendations under
				paragraph (2) by the Postmaster General and the applicable agency head, the
				co-location of a Postal property and an agency field office shall consist of
				the Executive agency that owns or leases the agency field office entering into
				a lease for space within the Postal property with United States Postal Service
				that has—
									(A)an initial lease term of not less than 5
				years; and
									(B)a cost that is within 5 percent of the
				prevailing market lease rate for a similarly situated
				space.
									.
			404.Cooperation with State and local
			 governments; intra-Service agreements
				(a)Cooperation with State and local
			 governmentsSection 411 of
			 title 39, United States Code, is amended, in the first sentence, by striking
			 and the Government Printing Office and inserting , the
			 Government Printing Office, and agencies and other units of State and local
			 governments.
				(b)Intra-Service agreementsSection 411 of title 39, United States
			 Code, as amended by subsection (a), is amended—
					(1)in the section heading, by adding at the
			 end the following: and
			 within the Postal Service;
					(2)in the second sentence, by striking
			 section and inserting subsection;
					(3)by striking Executive
			 agencies and inserting the following:
						
							(a)Cooperation with State and local
				governmentsExecutive
				agencies
							;
				and
					(4)by adding at the end the following:
						
							(b)Cooperation within the Postal
				ServiceThe Office of the
				Inspector General and other components of the Postal Service may enter into
				agreements to furnish to each other property, both real and personal, and
				personal and nonpersonal services. The furnishing of property and services
				under this subsection shall be under such terms and conditions, including
				reimbursability, as the Inspector General and the head of the component
				concerned shall deem
				appropriate.
							.
					(c)Technical and conforming
			 amendmentThe table of
			 sections for chapter 4 of title 39, United States Code, is amended by striking
			 the item relating to section 411 and inserting the following:
					
						
							411. Cooperation with other
				Government agencies and within the Postal
				Service.
						
						.
				405.Shipping of wine, beer, and distilled
			 spirits
				(a)Mailability
					(1)Nonmailable articlesSection 1716(f) of title 18, United States
			 Code, is amended by striking mails and inserting mails,
			 except to the extent that the mailing is allowable under section 3001(p) of
			 title 39.
					(2)Application of lawsSection 1161 of title 18, United States
			 Code, is amended, by inserting , and, with respect to the mailing of
			 distilled spirits, wine, or malt beverages (as those terms are defined in
			 section 117 of the Federal Alcohol Administration Act (27 U.S.C. 211)), is in
			 conformity with section 3001(p) of title 39 after
			 Register.
					(b)RegulationsSection 3001 of title 39, United States
			 Code, is amended by adding at the end the following:
					
						(p)(1)In this subsection, the terms
				distilled spirits, wine, and malt
				beverage have the same meanings as in section 117 of the Federal Alcohol
				Administration Act (27 U.S.C. 211).
							(2)Distilled spirits, wine, or malt beverages
				shall be considered mailable if mailed—
								(A)in
				accordance with the laws and regulations of—
									(i)the State, territory, or district of the
				United States where the sender or duly authorized agent initiates the mailing;
				and
									(ii)the State, territory, or district of the
				United States where the addressee or duly authorized agent takes delivery;
				and
									(B)to
				an addressee who is at least 21 years of age—
									(i)who provides a signature and presents a
				valid, government-issued photo identification upon delivery; or
									(ii)the duly authorized agent of whom—
										(I)is at least 21 years of age; and
										(II)provides a signature and presents a valid,
				government-issued photo identification upon delivery.
										(3)The Postal Service shall prescribe such
				regulations as may be necessary to carry out this
				subsection.
							.
				(c)Effective
			 dateThe amendments made by
			 this section shall take effect on the earlier of—
					(1)the date on which the Postal Service issues
			 regulations under section 3001(p) of title 39, United States Code, as amended
			 by this section; and
					(2)120 days after the date of enactment of
			 this Act.
					406.Annual report on United States mailing
			 industry
				(a)In generalChapter 24 of title 39, United States Code,
			 is amended by adding at the end the following:
					
						2403.Annual report on the fiscal stability of
				the United States mailing industry
							(a)In GeneralNot later than 1 year after the date of
				enactment of this section, and annually thereafter, the Postal Regulatory
				Commission shall submit a report on the fiscal stability of the United States
				mailing industry with respect to the preceding fiscal year to—
								(1)the Committee on Homeland Security and
				Governmental Affairs of the Senate; and
								(2)the Committee on Oversight and Government
				Reform of the House of Representatives.
								(b)AssistanceThe United States Postal Service and any
				Federal agency involved in oversight or data collection regarding industry
				sectors relevant to the report under subsection (a) shall provide any
				assistance to the Postal Regulatory Commission that the Postal Regulatory
				Commission determines is necessary in the preparation of a report under
				subsection
				(a).
							.
				(b)Technical and conforming
			 amendmentThe table of
			 sections for chapter 24 of title 39, United States Code, is amended by adding
			 at the end the following:
					
						
							2403. Annual report on the
				fiscal stability of the United States mailing
				industry.
						
						.
				407.Use of negotiated service
			 agreementsSection 3622 of
			 title 39, United States Code, is amended—
				(1)in subsection (c)(10)(A)—
					(A)in the matter preceding clause (i), by
			 striking either and inserting will;
					(B)in clause (i), by striking
			 or at the end;
					(C)in clause (ii), by striking
			 and at the end and inserting or; and
					(D)by adding at the end the following:
						
							(iii)preserve mail volume and revenue;
				and
							;
				and
					(2)by adding at the end the following:
					
						(g)CoordinationThe Postal Service and the Postal
				Regulatory Commission shall coordinate actions to identify methods to increase
				the use of negotiated service agreements for market-dominant products by the
				Postal Service consistent with subsection
				(c)(10).
						.
				408.Contract disputesSection 7101(8) of title 41, United States
			 Code, is amended—
				(1)in subparagraph (C), by striking
			 and at the end;
				(2)in subparagraph (D), by striking the period
			 at the end and inserting ; and; and
				(3)by adding at the end the following:
					
						(E)the United States Postal Service and the
				Postal Regulatory
				Commission.
						.
				409.Contracting provisions
				(a)In generalPart I of title 39, United States Code, is
			 amended by adding at the end the following:
					
						7Contracting provisions
							
								Sec.
								701. Definitions.
								702. Advocate for
				  competition.
								703. Delegation of
				  contracting authority.
								704. Posting of
				  noncompetitive purchase requests for noncompetitive contracts.
								705. Review of ethical
				  issues.
								706. Ethical restrictions on
				  participation in certain contracting activity.
								707. Congressional oversight
				  authority.
							
							701.DefinitionsIn this chapter—
								(1)the term contracting officer
				means an employee of a covered postal entity who has authority to enter into a
				postal contract;
								(2)the term covered postal entity
				means—
									(A)the Postal Service; or
									(B)the Postal Regulatory Commission;
									(3)the term head of a covered postal
				entity means—
									(A)in the case of the Postal Service, the
				Postmaster General; or
									(B)in the case of the Postal Regulatory
				Commission, the Chairman of the Postal Regulatory Commission;
									(4)the term postal contract means
				any contract (including any agreement or memorandum of understanding) entered
				into by a covered postal entity for the procurement of goods or services;
				and
								(5)the term senior procurement
				executive means the senior procurement executive of a covered postal
				entity.
								702.Advocate for competition
								(a)Establishment and designation
									(1)EstablishmentThere is established in each covered postal
				entity an advocate for competition.
									(2)DesignationThe head of each covered postal entity
				shall designate for the covered postal entity 1 or more officers or employees
				(other than the senior procurement executive) to serve as the advocate for
				competition.
									(b)ResponsibilitiesThe advocate for competition of each
				covered postal entity shall—
									(1)be responsible for promoting competition to
				the maximum extent practicable consistent with obtaining best value by
				promoting the acquisition of commercial items and challenging barriers to
				competition;
									(2)review the procurement activities of the
				covered postal entity; and
									(3)prepare and transmit to the head of each
				covered postal entity, the senior procurement executive of each covered postal
				entity, the Board of Governors, and Congress, an annual report
				describing—
										(A)the activities of the advocate under this
				section;
										(B)initiatives required to promote
				competition;
										(C)barriers to competition that remain;
				and
										(D)the number of waivers made by each covered
				postal entity under section 704(c).
										703.Delegation of contracting
				authority
								(a)In general
									(1)PolicyNot later than 60 days after the date of
				enactment of the 21st Century Postal Service
				Act of 2012, the head of each covered postal entity shall issue a
				policy on contracting officer delegations of authority for the covered postal
				entity.
									(2)ContentsThe policy issued under paragraph (1) shall
				require that—
										(A)notwithstanding any delegation of authority
				with respect to postal contracts, the ultimate responsibility and
				accountability for the award and administration of postal contracts resides
				with the senior procurement executive; and
										(B)a contracting officer shall maintain an
				awareness of and engagement in the activities being performed on postal
				contracts of which that officer has cognizance, notwithstanding any delegation
				of authority that may have been executed.
										(b)Posting of delegations
									(1)In generalThe head of each covered postal entity
				shall make any delegation of authority for postal contracts outside the
				functional contracting unit readily available and accessible on the website of
				the covered postal entity.
									(2)Effective
				dateThis paragraph shall
				apply to any delegation of authority made on or after 30 days after the date of
				enactment of the 21st Century Postal Service
				Act of 2012.
									704.Posting of noncompetitive purchase requests
				for noncompetitive contracts
								(a)Posting required
									(1)Postal Regulatory CommissionThe Postal Regulatory Commission shall make
				the noncompetitive purchase request for any noncompetitive award, including the
				rationale supporting the noncompetitive award, publicly available on the
				website of the Postal Regulatory Commission—
										(A)not later than 14 days after the date of
				the award of the noncompetitive contract; or
										(B)not later than 30 days after the date of
				the award of the noncompetitive contract, if the basis for the award was a
				compelling business interest.
										(2)Postal
				ServiceThe Postal Service
				shall make the noncompetitive purchase request for any noncompetitive award of
				a postal contract valued at $250,000 or more, including the rationale
				supporting the noncompetitive award, publicly available on the website of the
				Postal Service—
										(A)not later than 14 days after the date of
				the award; or
										(B)not later than 30 days after the date of
				the award, if the basis for the award was a compelling business
				interest.
										(3)Adjustments to the posting threshold for
				the Postal Service
										(A)Review and determinationNot later than January 31 of each year, the
				Postal Service shall—
											(i)review the $250,000 threshold established
				under paragraph (2); and
											(ii)based on any change in the Consumer Price
				Index for all-urban consumers of the Department of Labor, determine whether an
				adjustment to the threshold shall be made.
											(B)Amount of adjustmentsAn adjustment under subparagraph (A) shall
				be made in increments of $5,000. If the Postal Service determines that a change
				in the Consumer Price Index for a year would require an adjustment in an amount
				that is less than $5,000, the Postal Service may not make an adjustment to the
				threshold for the year.
										(4)Effective
				dateThis subsection shall
				apply to any noncompetitive contract awarded on or after the date that is 90
				days after the date of enactment of the 21st
				Century Postal Service Act of 2012.
									(b)Public availability
									(1)In generalSubject to paragraph (2), the information
				required to be made publicly available by a covered postal entity under
				subsection (a) shall be readily accessible on the website of the covered postal
				entity.
									(2)Protection of proprietary
				informationA covered postal
				entity shall—
										(A)carefully screen any description of the
				rationale supporting a noncompetitive award required to be made publicly
				available under subsection (a) to determine whether the description includes
				proprietary data (including any reference or citation to the proprietary data)
				or security-related information; and
										(B)remove any proprietary data or
				security-related information before making publicly available a description of
				the rational supporting a noncompetitive award.
										(c)Waivers
									(1)Waiver permittedIf a covered postal entity determines that
				making a noncompetitive purchase request publicly available would risk placing
				the Postal Service at a competitive disadvantage relative to a private sector
				competitor, the senior procurement executive, in consultation with the advocate
				for competition of the covered postal entity, may waive the requirements under
				subsection (a).
									(2)Form and content of waiver
										(A)FormA waiver under paragraph (1) shall be in
				the form of a written determination placed in the file of the contract to which
				the noncompetitive purchase agreement relates.
										(B)ContentA waiver under paragraph (1) shall
				include—
											(i)a description of the risk associated with
				making the noncompetitive purchase request publicly available; and
											(ii)a statement that redaction of sensitive
				information in the noncompetitive purchase request would not be sufficient to
				protect the Postal Service from being placed at a competitive disadvantage
				relative to a private sector competitor.
											(3)Delegation of waiver
				authorityA covered postal
				entity may not delegate the authority to approve a waiver under paragraph (1)
				to any employee having less authority than the senior procurement
				executive.
									705.Review of ethical issuesIf a contracting officer identifies any
				ethical issues relating to a proposed contract and submits those issues and
				that proposed contract to the designated ethics official for the covered postal
				entity before the awarding of that contract, that ethics official shall—
								(1)review the proposed contract; and
								(2)advise the contracting officer on the
				appropriate resolution of ethical issues.
								706.Ethical restrictions on participation in
				certain contracting activity
								(a)DefinitionsIn this section—
									(1)the term covered employee
				means—
										(A)a contracting officer; or
										(B)any employee of a covered postal entity
				whose decisionmaking affects a postal contract as determined by regulations
				prescribed by the head of a covered postal entity;
										(2)the term covered relationship
				means a covered relationship described in section 2635.502(b)(1) of title 5,
				Code of Federal Regulations, or any successor thereto; and
									(3)the term final conviction
				means a conviction, whether entered on a verdict or plea, including a plea of
				nolo contendere, for which a sentence has been imposed.
									(b)In general
									(1)RegulationsThe head of each covered postal entity
				shall prescribe regulations that—
										(A)require a covered employee to include in
				the file of any noncompetitive purchase request for a noncompetitive postal
				contract a written certification that—
											(i)discloses any covered relationship of the
				covered employee; and
											(ii)the covered employee will not take any
				action with respect to the noncompetitive purchase request that affects the
				financial interests of a friend, relative, or person with whom the covered
				employee is affiliated in a nongovernmental capacity, or otherwise gives rise
				to an appearance of the use of public office for private gain, as described in
				section 2635.702 of title 5, Code of Federal Regulations, or any successor
				thereto;
											(B)require a contracting officer to consult
				with the ethics counsel for the covered postal entity regarding any disclosure
				made by a covered employee under subparagraph (A)(i), to determine whether
				participation by the covered employee in the noncompetitive purchase request
				would give rise to a violation of part 2635 of title 5, Code of Federal
				Regulations (commonly referred to as the Standards of Ethical Conduct for
				Employees of the Executive Branch);
										(C)require the ethics counsel for a covered
				postal entity to review any disclosure made by a contracting officer under
				subparagraph (A)(i) to determine whether participation by the contracting
				officer in the noncompetitive purchase request would give rise to a violation
				of part 2635 of title 5, Code of Federal Regulations (commonly referred to as
				the Standards of Ethical Conduct for Employees of the Executive
				Branch), or any successor thereto;
										(D)under subsections (d) and (e) of section
				2635.50 of title 5, Code of Federal Regulations, or any successor thereto,
				require the ethics counsel for a covered postal entity to—
											(i)authorize a covered employee that makes a
				disclosure under subparagraph (A)(i) to participate in the noncompetitive
				postal contract; or
											(ii)disqualify a covered employee that makes a
				disclosure under subparagraph (A)(i) from participating in the noncompetitive
				postal contract;
											(E)require a contractor to timely disclose to
				the contracting officer in a bid, solicitation, award, or performance of a
				postal contract any conflict of interest with a covered employee; and
										(F)include authority for the head of the
				covered postal entity to a grant a waiver or otherwise mitigate any
				organizational or personal conflict of interest, if the head of the covered
				postal entity determines that the waiver or mitigation is in the best interests
				of the Postal Service.
										(2)Posting of waiversNot later than 30 days after the head of a
				covered postal entity grants a waiver described in paragraph (1)(F), the head
				of the covered postal entity shall make the waiver publicly available on the
				website of the covered postal entity.
									(c)Contract voidance and recovery
									(1)Unlawful conductIn any case in which there is a final
				conviction for a violation of any provision of chapter 11 of title 18 relating
				to a postal contract, the head of a covered postal entity may—
										(A)void that contract; and
										(B)recover the amounts expended and property
				transferred by the covered postal entity under that contract.
										(2)Obtaining or disclosing procurement
				information
										(A)In generalIn any case where a contractor under a
				postal contract fails to timely disclose a conflict of interest to the
				appropriate contracting officer as required under the regulations promulgated
				under subsection (b)(1)(D), the head of a covered postal entity may—
											(i)void that contract; and
											(ii)recover the amounts expended and property
				transferred by the covered postal entity under that contract.
											(B)Conviction or administrative
				determinationA case
				described under subparagraph (A) is any case in which—
											(i)there is a final conviction for an offense
				punishable under section 27(e) of the Office of Federal Procurement Policy Act
				(41 U.S.C. 423(e)); or
											(ii)the head of a covered postal entity
				determines, based upon a preponderance of the evidence, that the contractor or
				someone acting for the contractor has engaged in conduct constituting an
				offense punishable under section 27(e) of that Act.
											707.Congressional oversight
				authorityThe Postal Service
				may not enter into any contract that restricts the ability of Congress to
				exercise oversight
				authority.
							.
				(b)Technical and conforming
			 amendmentThe table of
			 chapters for part I of title 39, United States Code, is amended by adding at
			 the end the following:
					
						
							7.
				  Contracting
				  Provisions701
						
						.
				410.Executive
			 compensation
				(a)Limit on
			 maximum compensation
					(1)Number of
			 executivesSection 3686(c) of title 39, United States Code, is
			 amended in the first sentence by striking 12 officers and
			 inserting 6 officers.
					(2)Interim
			 limitation
						(A)In
			 generalExcept as provided in subparagraph (B), and
			 notwithstanding section 3686(c) of title 39, United States Code, as amended by
			 this Act, for 2012, 2013, 2014, and 2015, the total compensation of an officer
			 or employee of the Postal Service may not exceed the annual amount of basic pay
			 payable for level I of the Executive Schedule under section 5312 of title
			 5.
						(B)Performance
			 based compensation relating to solvency plan
							(i)In
			 generalAny compensation relating to achieving the goals
			 established under the plan under section 401 shall not apply toward the limit
			 on compensation under subparagraph (A).
							(ii)Other
			 limitations applyNothing in this subparagraph shall be construed
			 to modify the limitation on compensation under subsections (b) and (c) of
			 section 3686 of title 39, United States Code, as amended by this Act.
							(b)Carry over
			 compensationThe Postal Service may not pay compensation for
			 service performed during a year (in this subsection referred to as the
			 base year) in any subsequent year if the total amount of
			 compensation provided relating to service during the base year would exceed the
			 amount specified under section 3686(c) of title 39, United States Code, as
			 amended by this Act, or subsection (a)(2), as applicable.
				(c)BenefitsSection
			 1003 of title 39, United States Code, is amended by adding at the end the
			 following:
					
						(e)Limitations on
				BenefitsFor any fiscal year, an officer or employee of the
				Postal Service who is in a critical senior executive or equivalent position, as
				designated under section 3686(c), may not receive fringe benefits (within the
				meaning given that term under section 1005(f)) that are greater than the fringe
				benefits received by supervisory and other managerial personnel who are not
				subject to collective-bargaining agreements under chapter
				12.
						.
				(d)Effective date;
			 applicabilityThis section and the amendments made by this
			 section shall—
					(1)take effect on
			 the date of enactment of this Act; and
					(2)apply to any
			 contract entered or modified by the Postal Service on or after the date of
			 enactment of this Act.
					411.Sense of the
			 SenateIt is the sense of the
			 Senate that the Postal Service should not close or consolidate any postal
			 facility (as defined in section 404(f) of title 39, United States Code, as
			 added by this Act) or post office before the date of enactment of this
			 Act.
			VMiscellaneous
			501.Government
			 sponsored conferences
				(a)Travel expenses
			 of Federal agencies relating to conferences
					(1)Limitations and
			 reports on travel expenses to conferencesChapter 57 of title 5,
			 United States Code, is amended by inserting after section 5711 the
			 following:
						
							5712.Limitations
				and reports on travel expenses to conferences
								(a)In this section,
				the term—
									(1)conference
				means a meeting that—
										(A)is held for
				consultation, education, or discussion;
										(B)is not held
				entirely at an agency facility;
										(C)involves costs
				associated with travel and lodging for some participants; and
										(D)is sponsored by 1
				or more agencies, 1 or more organizations that are not agencies, or a
				combination of such agencies or organizations; and
										(2)international
				conference means a conference attended by representatives of —
										(A)the United States
				Government; and
										(B)any foreign
				government, international organization, or foreign nongovernmental
				organization.
										(b)No agency may pay
				the travel expenses for more than 50 employees of that agency who are stationed
				in the United States, for any international conference occurring outside the
				United States, unless the Secretary of State determines that attendance for
				such employees is in the national interest.
								(c)At the beginning
				of each quarter of each fiscal year, each agency shall post on the public
				Internet website of that agency a report on each conference for which the
				agency paid travel expenses during the preceding 3 months that includes—
									(1)the itemized
				expenses paid by the agency, including travel expenses, the cost of scouting
				for and selecting the location of the conference, and any agency expenditures
				to otherwise support the conference;
									(2)the primary
				sponsor of the conference;
									(3)the location of
				the conference;
									(4)in the case of a
				conference for which that agency was the primary sponsor, a statement
				that—
										(A)justifies the
				location selected;
										(B)demonstrates the
				cost efficiency of the location; and
										(C)provides a cost
				benefit analysis of holding a conference rather than conducting a
				teleconference;
										(5)the date of the
				conference;
									(6)a brief
				explanation how the conference advanced the mission of the agency;
									(7)the title of any
				Federal employee or any individual who is not a Federal employee whose travel
				expenses or other conference expenses were paid by the agency; and
									(8)the total number
				of individuals whose travel expenses or other conference expenses were paid by
				the agency.
									(d)Each report
				posted on the public Internet website under subsection (c) shall—
									(1)be in a
				searchable electronic format; and
									(2)remain on that
				website for at least 5 years after the date of
				posting.
									.
					(2)Technical and
			 conforming amendmentThe table of sections for chapter 57 of
			 title 5, United States Code, is amended by inserting after the item relating to
			 section 5711 the following:
						
							
								5712. Limitations and reports
				on travel expenses to
				conferences.
							
							.
					(b)Limitations on
			 annual travel expenses
					(1)In
			 GeneralIn the case of each of fiscal years 2012 through 2016, an
			 agency (as defined under section 5701(1) of title 5, United States Code) may
			 not make, or obligate to make, expenditures for travel expenses, in an
			 aggregate amount greater than 80 percent of the aggregate amount of such
			 expenses for fiscal year 2010.
					(2)Identification
			 of travel expensesNot later than September 1, 2012 and after
			 consultation with the Administrator of General Services and the Director of the
			 Administrative Office of the United States Courts, the Director of the Office
			 of Management and Budget shall establish guidelines for the determination of
			 what expenses constitute travel expenses for purposes of this subsection. The
			 guidelines shall identify specific expenses, and classes of expenses, that are
			 to be treated as travel expenses.
					(c)Conference
			 transparency and limitations
					(1)DefinitionsIn
			 this subsection—
						(A)the term
			 agency has the meaning given under section 5701(1) of title 5,
			 United States Code; and
						(B)the term
			 conference has the meaning given under section 5712(a)(1) of that
			 title (as added by subsection (a)).
						(2)Public
			 availability of conference materialsEach agency shall post on the public
			 Internet website of that agency a detailed information on any presentation made
			 by any employee of that agency at a conference, including—
						(A)any minutes relating to the
			 presentation;
						(B)any speech delivered;
						(C)any visual exhibit, including photographs
			 or slides;
						(D)any video, digital, or audio recordings of
			 the conference; and
						(E)information regarding any financial support
			 or other assistance from a foundation or other non-Federal source used to pay
			 or defray the costs of the conference, which shall include a certification by
			 the head of the agency that there is no conflict of interest resulting from the
			 support received from each such source.
						(3)Limitation on
			 amount expended on a conference
						(A)In
			 generalNo agency may expend
			 more than $500,000 to support a single conference.
						(B)Rule of
			 constructionNothing in this paragraph shall be construed to
			 preclude an agency from receiving financial support or other assistance from a
			 foundation or other non-Federal source to pay or defray the costs of a
			 conference the total cost of which exceeds $500,000.
						(4)Limitation on
			 the annual number of conferences an agency may supportNo agency may expend funds on more than a
			 single conference sponsored or organized by an organization during any fiscal
			 year, unless the agency is the primary sponsor and organizer of the
			 conference.
					
	
		
			Passed the Senate April 25, 2012.
			
			Secretary
		
	
	
	
